Exhibit 10.1

NOVASTAR MORTGAGE, INC. as Sponsor,

NOVASTAR MORTGAGE FUNDING CORPORATION

as Depositor,

U.S. BANK NATIONAL ASSOCIATION

as Custodian

and

DEUTSCHE BANK NATIONAL TRUST COMPANY

as Trustee

MORTGAGE LOAN PURCHASE AGREEMENT

Dated as of September 1, 2006

Fixed and Adjustable Rate Mortgage Loans

NovaStar Mortgage Funding Trust, Series 2006-5

NovaStar Home Equity Loan Asset-Backed Certificate, Series 2006-5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    Page(s)

ARTICLE I DEFINITIONS

  1

Section 1.01

     Definitions.   1

ARTICLE II SALE OF MORTGAGE LOANS AND RELATED PROVISIONS

  2

Section 2.01

     Sale of Initial Mortgage Loans and MI Policies.   2

Section 2.02

     Conveyance of the Subsequent Mortgage Loans.   5

Section 2.03

     Pre-Funding Account.   9

Section 2.04

     Interest Coverage Account   10

ARTICLE III REPRESENTATIONS AND WARRANTIES; REMEDIES FOR BREACH

  10

Section 3.01

     Sponsor Representations and Warranties.   10

Section 3.02

     Depositor Representations and Warranties.   29

ARTICLE IV SPONSOR’S COVENANTS

  30

Section 4.01

     Covenants of the Sponsor.   30

Section 4.02

     Payment of Expenses.   30

ARTICLE V CONDITIONS TO INITIAL MORTGAGE LOAN PURCHASE

  31

Section 5.01

     Conditions of Depositor’s Obligations.   31

ARTICLE VI INDEMNIFICATION BY THE SPONSOR WITH RESPECT TO THE MORTGAGE LOANS

  32

Section 6.01

     Indemnification With Respect to the Mortgage Loans.   32

Section 6.02

     Limitation on Liability of the Sponsor.   32

ARTICLE VII TERMINATION

  32

Section 7.01

     Termination.   32

ARTICLE VIII MISCELLANEOUS PROVISIONS

  34

Section 8.01

     Amendment.   34

Section 8.02

     Governing Law.   34

Section 8.03

     Notices.   34

Section 8.04

     Severability of Provisions.   35

Section 8.05

     Relationship of Parties.   35

Section 8.06

     Counterparts.   35

Section 8.07

     Further Agreements.   35

Section 8.08

     Intention of the Parties.   36

Section 8.09

     Successors and Assigns; Assignment of Purchase Agreement.   36

Section 8.10

     Survival.   37

Section 8.11

     Liability of the Trustee.   37

EXHIBIT 1

     Initial Mortgage Loan Schedule  

EXHIBIT 2(A)

     Sponsor’s Subsequent Transfer Instrument  

EXHIBIT 2(B)

     Depositor’s Subsequent Transfer Instrument  



--------------------------------------------------------------------------------

THIS MORTGAGE LOAN PURCHASE AGREEMENT (this “Purchase Agreement”), dated as of
September 1, 2006, is made among NovaStar Mortgage, Inc. (the “Sponsor”),
NovaStar Mortgage Funding Corporation (the “Depositor”), U.S. Bank National
Association (the “Custodian”) and Deutsche Bank National Trust Company as
trustee (the “Trustee”).

W I T N E S S E T H T H A T:

WHEREAS, pursuant to the terms of this Purchase Agreement, the Sponsor will sell
the Initial Mortgage Loans and the related MI Policies to the Depositor on the
Closing Date;

WHEREAS, pursuant to the terms of the Pooling and Servicing Agreement, the
Depositor will transfer the Initial Mortgage Loans and the related MI Policies,
and assign all of its rights under the Purchase Agreement, to the Trustee,
without recourse, on the Closing Date;

WHEREAS, pursuant to the terms of the Pooling and Servicing Agreement, the
Trustee will issue the Certificates;

WHEREAS, pursuant to the terms of the Pooling and Servicing Agreement, the
Trustee will transfer the Certificates to the Depositor;

WHEREAS, pursuant to the terms of the Underwriting Agreement, the Depositor will
sell the Offered Certificates to the Underwriters; and

WHEREAS, pursuant to the terms of the Pooling and Servicing Agreement, the
Servicer will service the Mortgage Loans.

ARTICLE I

DEFINITIONS

Section 1.01 Definitions.

For all purposes of this Purchase Agreement, except as otherwise expressly
provided herein or unless the context otherwise requires, capitalized terms not
otherwise defined herein shall have the meanings assigned to such terms in the
Definitions contained in Appendix A to the Pooling and Servicing Agreement,
dated as of September 1, 2006, among the Custodian, the Trustee, the Depositor
and NovaStar Mortgage, Inc. as sponsor and servicer (the “Servicer”) which is
incorporated by reference herein. All other capitalized terms used herein shall
have the meanings specified herein.

 

1



--------------------------------------------------------------------------------

ARTICLE II

SALE OF MORTGAGE LOANS AND RELATED PROVISIONS

Section 2.01 Sale of Initial Mortgage Loans and MI Policies.

(a) The Sponsor hereby sells, and the Depositor hereby purchases on the Closing
Date the Initial Mortgage Loans identified (and the related MI Policies) on the
Mortgage Loan Schedule annexed hereto as Exhibit 1, the proceeds thereof and all
rights under the Related Documents (including the related Mortgage Files). The
Initial Mortgage Loans consist of a group of conventional, residential first and
second lien mortgage loans with fixed and adjustable interest rates (the “Group
I Mortgage Loans”) and a group of conventional, residential first and second
lien mortgage loans with fixed and adjustable interest rates (the “Group II
Mortgage Loans”). The Initial Mortgage Loans will have a Principal Balance as of
the close of business on the Cut-off Date, after giving effect to any payments
due on or before such date whether or not received, of approximately
$740,283,081. The sale of the Initial Mortgage Loans will take place on the
Closing Date, subject to and simultaneously with the deposit of the Initial
Mortgage Loans and the Original Pre-Funded Amount and the Interest Coverage
Account into the Trust Fund, the authentication of the Certificates by the
Trustee and the sale of the Underwritten Certificates pursuant to the
Underwriting Agreement. The purchase price (the “Purchase Price”) for the
Initial Mortgage Loans to be paid by the Depositor to the Sponsor on the Closing
Date shall consist of the following:

(i) a payment in an amount equal to $1,265,388,806 representing the net proceeds
of the sale of the Underwritten Certificates, which payment shall be paid to the
Sponsor by wire transfer in immediately available funds on the Closing Date by
or on behalf of the Depositor, or as otherwise agreed by the Depositor; and

(ii) the Class M-10 Certificates, the Class M-11 Certificates, the Class M-12
Certificates, the Class M-10N Certificates, the Class M-11N Certificates, the
Class M-12N Certificates, the Class M-10 DSI Certificates, the Class M-11 DSI
Certificates, the Class M-12 DSI Certificates, the Class CA Certificates and the
Class CB Certificates (including the net value represented by the Class I
Certificates) and the Residual Certificates.

(b) [Reserved]

(c) In connection with such conveyances by the Sponsor, the Sponsor shall on
behalf of and at the direction of the Depositor deliver to, and deposit with the
Custodian on behalf of the Trustee, on or before the Closing Date in the case of
an Initial Mortgage Loan and four Business Days prior to the related Subsequent
Transfer Date in the case of a Subsequent Mortgage Loan, the following documents
or instruments with respect to each Mortgage Loan (the “Mortgage File”):

(i) the original Mortgage Note endorsed to “Deutsche Bank National Trust
Company, as Trustee of the NovaStar Mortgage Funding Trust, Series 2006-5,
relating to the NovaStar Home Equity Loan Asset-Backed Certificates, Series
2006-5”;

 

2



--------------------------------------------------------------------------------

(ii) the original Mortgage with evidence of recording thereon, or, if the
original Mortgage has not yet been returned from the public recording office, a
copy of the original Mortgage certified by the Sponsor or the public recording
office in which such original Mortgage has been recorded and if the Mortgage
Loan is registered on the MERS System, such Mortgage shall include thereon a
statement that it is a MOM Loan and shall include the MIN for such Mortgage
Loan;

(iii) unless the Mortgage Loan is registered on the MERS System, an original
assignment (which may be included in one or more blanket assignments if
permitted by applicable law) of the Mortgage endorsed to “Deutsche Bank National
Trust Company, as Trustee of the NovaStar Mortgage Funding Trust, Series 2006-5,
relating to the NovaStar Home Equity Loan Asset-Backed Certificates, Series
2006-5,” and otherwise in recordable form;

(iv) originals of any intervening assignments of the Mortgage showing an
unbroken chain of title from the originator thereof to the Person assigning it
to the Trustee (or to MERS, if the Mortgage Loan is registered on the MERS
System, and noting the presence of a MIN, if the Mortgage Loan is registered on
the MERS System), with evidence of recording thereon, or, if the original of any
such intervening assignment has not yet been returned from the public recording
office, a copy of such original intervening assignment certified by the Sponsor
or the public recording office in which such original intervening assignment has
been recorded;

(v) the original policy of title insurance (or a commitment for title insurance,
if the policy is being held by the title insurance company pending recordation
of the Mortgage);

(vi) true and correct copy of each assumption, modification, consolidation or
substitution agreement, if any, relating to the Mortgage Loan; and

(vii) an executed copy of the notice of assignment and acknowledgement of
assignment with respect to the Mortgage Loans covered by the MI Policies.

If a defect in any Mortgage File is discovered which may materially and
adversely affect the value of the related Mortgage Loan, or the interests of the
Trustee (as pledgee of the Mortgage Loans), or the Certificateholders in such
Mortgage Loan, including if any document required to be delivered to the
Custodian has not been delivered (provided that a Mortgage File will not be
deemed to contain a defect for an unrecorded assignment under clause (i) above
for 180 days following submission of the assignment if the Sponsor has submitted
such assignment for recording pursuant to the terms of the following paragraph),
the Sponsor shall cure such defect, repurchase the related Mortgage Loan at the
Repurchase Price or substitute an Eligible Substitute Mortgage Loan for the
related Mortgage Loan upon the same terms and conditions set forth in
Section 3.01 hereof as to the Initial Mortgage Loans and the Subsequent Mortgage
Loans and Section 2.02(c) hereof as to the Subsequent Mortgage Loans for
breaches of representations and warranties.

 

3



--------------------------------------------------------------------------------

Promptly after the Closing Date in the case of an Initial Mortgage Loan, or, in
the case of a Subsequent Mortgage Loan, promptly after the Subsequent Transfer
Date (or after the date of transfer of any Eligible Substitute Mortgage Loan),
the Sponsor at its own expense shall complete and submit for recording in the
appropriate public office for real property records each of the assignments
referred to in clause (iii) above, with such assignment completed in favor of
the Trustee, excluding any Mortgage Loan that is registered on the MERS System
if MERS is identified on the Mortgage or on a properly recorded assignment of
Mortgage as the mortgagee of record. While such assignment to be recorded is
being recorded, the Custodian shall retain a photocopy of such assignment. If
any assignment is lost or returned unrecorded to the Custodian because of any
defect therein, the Sponsor is required to prepare a substitute assignment or
cure such defect, as the case may be, and the Sponsor shall cause such
substitute assignment to be recorded in accordance with this paragraph.

In instances where an original Mortgage or any original intervening assignment
of Mortgage is not, in accordance with clause (ii) or (iv) above, delivered by
the Sponsor to the Custodian, on behalf of the Trustee, prior to or on the
Closing Date in the case of an Initial Mortgage Loan or, in the case of a
Subsequent Mortgage Loan, prior to or on the Subsequent Transfer Date, the
Sponsor will deliver or cause to be delivered the originals of such documents to
the Custodian, on behalf of the Trustee, promptly upon receipt thereof.

In connection with the assignment of any Initial Mortgage Loan registered on the
MERS System, promptly after the Closing Date, the Sponsor further agrees that it
will cause, at the Sponsor’s own expense, the MERS System to indicate that such
Initial Mortgage Loan has been assigned by the Sponsor to the Trustee in
accordance with this Agreement for the benefit of the Certificateholders by
including in such computer files (a) the applicable Trustee code in the field
“Trustee” which identifies the Trustee and (b) the code “NovaStar 2006-5” (or
its equivalent) in the field “Pool” which identifies the series of the
Certificates issued in connection with such Mortgage Loans. The Custodian will
certify in its final certification that the MERS System shows the Trustee on
behalf of the Certificateholders as the beneficial owner of the Mortgage Loans
registered on the MERS System.

Effective on the Closing Date, the Depositor hereby acknowledges its acceptance
of all right, title and interest to the Initial Mortgage Loans and other
property, existing on the Closing Date and thereafter created and conveyed to it
pursuant to this Section 2.01.

The Trustee, as assignee or transferee of the Depositor, shall be entitled to
all scheduled principal payments due after the Cut-off Date, all other payments
of principal due and collected after the Cut-off Date, and all payments of
interest on the Initial Mortgage Loans. No scheduled payments of principal due
on or before the Cut-off Date and collected after the Cut-off Date shall belong
to the Depositor pursuant to the terms of this Purchase Agreement. The Pooling
and Servicing Agreement shall provide that any late payment charges collected in
connection with a Mortgage Loan shall be paid to the Servicer as provided
therein.

 

4



--------------------------------------------------------------------------------

(d) The parties hereto intend that the transactions set forth herein constitute
a sale by the Sponsor to the Depositor on the Closing Date of all the Sponsor’s
right, title and interest in and to the Initial Mortgage Loans and other
property as and to the extent described above. In the event the transactions set
forth herein shall be deemed not to be a sale, the Sponsor hereby grants to the
Depositor as of the Closing Date a security interest in all of the Sponsor’s
right, title and interest in, to and under the Initial Mortgage Loans and such
other property, to secure all of the Sponsor’s obligations hereunder and this
Purchase Agreement shall constitute a security agreement under applicable law
and in such event, the parties hereto acknowledge that the Custodian, in
addition to holding the Initial Mortgage Loans on behalf of the Trustee for the
benefit of the Certificateholders, holds the Initial Mortgage Loans as designee
of the Depositor. The Sponsor agrees to take or cause to be taken such actions
and to execute such documents, including without limitation the filing of all
necessary UCC-1 financing statements filed in the Commonwealth of Virginia
(which shall have been submitted for filing as of the Closing Date and each
Subsequent Transfer Date, as applicable), any continuation statements with
respect thereto and any amendments thereto required to reflect a change in the
name or corporate structure of the Sponsor, as are necessary to perfect and
protect the interests of the Depositor and their respective assignees in each
Initial Mortgage Loan and the proceeds thereof and the interests of the Trustee
and its assignees in each Subsequent Mortgage Loan and the proceeds thereof. The
Depositor agrees to take or cause to be taken such actions and to execute such
documents, including without limitation the filing of all necessary UCC-1
financing statements, and continuation statements with respect thereto and any
amendments thereto as are necessary to perfect and protect the interests of the
Trustee and its assignees in each Initial Mortgage Loan.

The parties hereto understand and agree that it is not intended that any
Mortgage Loan be included in the Trust Fund that is a “High-Cost Home Loan” as
defined in the New Jersey Home Ownership Act, effective as of November 27, 2003,
the Home Loan Protection Act of New Mexico, effective as of January 1, 2004, the
Massachusetts Predatory Home Loan Practices Act, effective as of November 7,
2004, or the Indiana Home Loan Practices Act effective January 1st, 2005.

Section 2.02 Conveyance of the Subsequent Mortgage Loans.

(a) Subject to the conditions set forth in paragraph (b) below in consideration
of the Trustee’s delivery on the related Subsequent Transfer Dates of all or a
portion of the balance of funds in the Pre-Funding Account, the Sponsor shall on
any Subsequent Transfer Date sell, transfer, assign, set over and convey,
without recourse, to the Depositor, who shall then sell, transfer, assign, set
over and convey, without recourse, to the Trustee, but subject to the other
terms and provisions of this Purchase Agreement and the Pooling and Servicing
Agreement, all of the right, title and interest of the Sponsor in and to (i) the
Subsequent Mortgage Loans (and the related MI Policies) identified on the
related Mortgage Loan Schedule attached to the related Subsequent Transfer
Instrument delivered by the Sponsor on such Subsequent Transfer Date,
(ii) principal due and interest accruing on the Subsequent Mortgage Loans after
the related Subsequent Cut-off Date and (i) with respect to such Subsequent
Mortgage Loans all items to be delivered pursuant to Section 2.01(c) above and
the other items in the related Mortgage Files; provided, however, that the
Sponsor reserves and retains all right, title and interest in and to principal
received and interest accruing on the Subsequent Mortgage Loans prior to the
related Subsequent Cut-off Date. The transfer by the Sponsor to the Depositor,
and by the Depositor to the Trustee, of the Subsequent Mortgage Loans identified
on each Mortgage Loan Schedule

 

5



--------------------------------------------------------------------------------

attached to the related Subsequent Transfer Instrument and the related MI
Policies shall be absolute and is intended by the Trustee, the Depositor and the
Sponsor to constitute and to be treated as a sale of the Subsequent Mortgage
Loans by the Sponsor to the Depositor, and a sale of the Subsequent Mortgage
Loans by the Depositor to the Trustee.

The Subsequent Mortgage Loans presented for purchase will be designated as
either Group I or Group II. Of the Original Pre-Funded Amount of $559,716,919, a
maximum of $334,968,171will be used to acquire Subsequent Mortgage Loans for
inclusion in Group I and a maximum of $224,748,748 will be used to acquire
Subsequent Mortgage Loans for inclusion in Group II, subject to the satisfaction
of the conditions set forth herein.

In the event such transactions shall be deemed not to be a sale, the Sponsor
hereby grants to the Depositor as of each Subsequent Transfer Date a security
interest in all of the Sponsor’s right, title and interest in, to and under the
related Subsequent Mortgage Loans and such other property, to secure all of the
Sponsor’s obligations hereunder, and this Purchase Agreement shall constitute a
security agreement under applicable law, and in such event, the parties hereto
acknowledge that the Custodian, in addition to holding the Subsequent Mortgage
Loans and the related MI Policies on behalf of the Trustee for the benefit of
the Certificateholders, holds the Subsequent Mortgage Loans and the related MI
Policies as designee of the Depositor. The Sponsor agrees to take or cause to be
taken such actions and to execute such documents, including without limitation
the filing of all necessary UCC-1 financing statements filed in the Commonwealth
of Virginia (which shall be submitted for filing as of the related Subsequent
Transfer Date), any continuation statements with respect thereto and any
amendments thereto required to reflect a change in the name or corporate
structure of the Sponsor or the filing of any additional UCC-1 financing
statements due to a change in the state of incorporation of the Sponsor as are
necessary to perfect and protect the interests of the Depositor and its
assignees in the Subsequent Mortgage Loans.

In the event such transactions shall be deemed not to be a sale, the Depositor
hereby grants to the Trustee as of each Subsequent Transfer Date a security
interest in all of the Depositor’s right, title and interest in, to and under
the related Subsequent Mortgage Loans and such other property, to secure all of
the Depositor’s obligations hereunder, and this Purchase Agreement shall
constitute a security agreement under applicable law, and in such event, the
parties hereto acknowledge that the Custodian, in addition to holding the
Subsequent Mortgage Loans and the related MI Policies on behalf of the Trustee
for the benefit of the Certificateholders, holds the Subsequent Mortgage Loans
and the related MI Policies as designee of the Trustee. The Depositor agrees to
take or cause to be taken such actions and to execute such documents, including
without limitation, the filing of all necessary UCC-1 financing statements filed
in the State of Delaware (which shall be submitted for filing as of the related
Subsequent Transfer Date), any continuation statements with respect thereto and
any amendments thereto required to reflect a change in the name or corporate
structure of the Depositor or the filing of any additional UCC-1 financing
statements due to a change in the state of incorporation of the Depositor as are
necessary to perfect and protect the interests of the Trustee and its assignees
in Subsequent Mortgage Loans.

The related Mortgage File for each Subsequent Mortgage Loan shall be delivered
to the Custodian, on behalf of the Trustee, prior to the related Subsequent
Transfer Date.

 

6



--------------------------------------------------------------------------------

The Trustee on each Subsequent Transfer Date shall acknowledge by signing
receipt thereof in the form of Exhibit 2(A), its acceptance of all right, title
and interest to the related Subsequent Mortgage Loans and other property,
existing on the Subsequent Transfer Date and thereafter created, conveyed to it
pursuant to this Section 2.02.

The Trustee, as trustee of the Trust Fund, shall be entitled to all scheduled
principal payments due after each Subsequent Cut-off Date, all other payments of
principal due and collected after each related Subsequent Cut-off Date, and all
payments of interest on the Subsequent Mortgage Loans, minus that portion of any
such payment which is allocable to the period prior to the related Subsequent
Cut-off Date. No scheduled payments of principal due on or before the related
Subsequent Cut-off Date and collected after the related Subsequent Cut-off Date
shall belong to the Trust Fund pursuant to the terms of this Purchase Agreement.

The purchase price distributed by the Trustee solely from the funds in the
Pre-Funding Account, at the direction of the Servicer, shall be one-hundred
percent (100%) of the aggregate Principal Balances of the Subsequent Mortgage
Loans so transferred (as identified on the Mortgage Loan Schedule attached to
the related Subsequent Transfer Instrument provided by the Sponsor).

(b) The Sponsor shall transfer to the Depositor, who shall transfer to the
Trustee, the Subsequent Mortgage Loans and the other property and rights related
thereto described in Section 2.02(a) above, and the Trustee shall cause to be
released funds from the related Pre-Funding Account, only upon the satisfaction
of each of the following conditions on or prior to the related Subsequent
Transfer Date:

(i) the Sponsor shall have provided the Depositor, and the Depositor shall have
provided the Trustee and the Custodian, with a timely Addition Notice, which
notice shall be given no fewer than four Business Days prior to the related
Subsequent Transfer Date and shall designate the Subsequent Mortgage Loans to be
sold to the Depositor and then to the Trustee and the aggregate Principal
Balances of such Subsequent Mortgage Loans as of the related Subsequent Cut-off
Date and any other information reasonably requested by the Trustee or the
Custodian with respect to the Subsequent Mortgage Loans;

(ii) the Sponsor shall have executed, and the Depositor shall have executed and
delivered to the Trustee and the Custodian for execution, a Subsequent Transfer
Instrument substantially in the form of Exhibit 2(A) or 2(B), as applicable.
Such Subsequent Transfer Instrument shall include a representation by the
Depositor confirming the satisfaction of each condition precedent and
representations specified in this Section 2.02(b), Section 2.02(c) and in the
related Subsequent Transfer Instrument (upon which representations neither the
Trustee nor the Custodian shall have any liability in relying). Such Subsequent
Transfer Instrument shall also include a Mortgage Loan Schedule attached thereto
listing the Subsequent Mortgage Loans;

(iii) as of each Subsequent Transfer Date, as evidenced by delivery of the
Sponsor’s Subsequent Transfer Instrument in the form of Exhibit 2(A) and the
Depositor’s Subsequent Transfer Instrument is the form of Exhibit 2(B), neither
the Sponsor nor the Depositor shall be insolvent or have been made insolvent by
such transfers, nor shall they be aware of any pending insolvency;

 

7



--------------------------------------------------------------------------------

(iv) such sale and transfer (i) does not cause any REMIC created under the
Pooling and Servicing Agreement to fail to qualify as a REMIC and (ii) is not a
prohibited transaction within the meaning of Section 860F(a)(2) of the Code or a
contribution resulting in a tax under Section 860G(d) of the Code, both as
evidenced by an Opinion of Counsel provided for the Trustee at the expense of
the Sponsor;

(v) the Pre-Funding Period shall not have terminated; and

(vi) the Sponsor shall have delivered to the Custodian, the Trustee, and the
Rating Agencies Opinions of Counsel addressed to the Rating Agencies, the
Trustee and the Custodian with respect to the transfers of the Subsequent
Mortgage Loans substantially in the form of the Opinion of Counsel delivered to
the Custodian, the Trustee and the Rating Agencies on the Closing Date
(1) regarding certain corporate matters and (2) confirming the existence of a
true sale which may be contained in such opinion delivered on the Closing Date.

The obligation of the Trustee to distribute funds from the Pre-Funding Account
for the purchase of a Subsequent Mortgage Loan on any Subsequent Transfer Date
is subject to the following conditions: (1) each such Subsequent Mortgage Loan
shall satisfy the representations and warranties specified in the related
Subsequent Transfer Instrument and this Purchase Agreement; (2) the Sponsor
shall not select such Subsequent Mortgage Loans in a manner that it reasonably
believes is adverse to the interests of the Majority Certificateholders; (3) the
Sponsor shall have delivered certain Opinions of Counsel required pursuant to
Section 2.02(b)(iv) and (vi) hereof; (4) as of the related Subsequent Cut-off
Date, the Subsequent Mortgage Loans shall satisfy the following criteria:
(i) each Subsequent Mortgage Loan shall not be more than 60 days contractually
delinquent as of the related Subsequent Cut-off Date; (ii) the remaining stated
term to maturity of each Subsequent Mortgage Loan shall not exceed 360 months;
(iii) no less than approximately 94.50% of the Subsequent Mortgage Loans are
secured by first liens on the related Mortgaged Property; (iv) each Subsequent
Mortgage Loan shall have an outstanding Principal Balance of at least $10,000;
(v) each Subsequent Mortgage Loan shall be underwritten in accordance with the
Underwriting Guidelines or shall have been underwritten in accordance with the
underwriting guidelines in place at the time of such Subsequent Mortgage Loan’s
origination; (vi) each Subsequent Mortgage Loan shall have a Loan-to-Value Ratio
or a combined Loan-to-Value Ratio of no more than 100%; (vii) each Subsequent
Mortgage Loan shall have a stated maturity of no later than November 1, 2036;
(viii) no Subsequent Mortgage Loan shall permit negative amortization; (ix) each
Subsequent Mortgage Loan shall have a Mortgage Rate of at least 4.00%; (x) a
minimum of 75% of the Subsequent Mortgage Loans (by Subsequent Cut-off Date
Principal Balance) shall have an adjustable Mortgage Rate; (xi) the weighted
average Loan-to-Value Ratio of the Subsequent Mortgage Loans (by Subsequent
Cut-off Date Principal Balance) shall be no more than 83.75%; (xii) no less than
59.00% of the Subsequent Mortgage Loans shall either (A) have a Loan-to Value
Ratio of no more than 60% or (B) have a Loan-to-Value Ratio of greater than 60%
and be covered by an MI Policy which will insure losses to the extent that the
uninsured exposure of the related Subsequent Mortgage Loan is reduced to an
amount equal to 55%, 50% or 51% of the lesser of the appraised value or

 

8



--------------------------------------------------------------------------------

purchase price, as the case may be, of the related Mortgaged Property, in each
case, at the time of the effective date of the MI Policy; (xiii) the Subsequent
Mortgage Loans (by Subsequent Cut-off Date Principal Balance) shall have a
weighted average coupon of at least 9.18%; (xiv) pursuant to the Underwriting
Guidelines, no fewer than 50% of the Subsequent Mortgage Loans (by Subsequent
Cut-off Date Principal Balance) shall be ALT-A and M1 credit risks, no more than
25% of the Subsequent Mortgage Loans (by Subsequent Cut-off Date Principal
Balance) shall be M2 credit risks, and no more than 15% of the Subsequent
Mortgage Loans (by Subsequent Cut-off Date Principal Balance) shall be M3 and M4
credit risks; (xv) the Subsequent Mortgage Loans (by Subsequent Cut-off Date
Principal Balance) shall have a weighted average FICO score issued by a consumer
credit rating agency of at least 610; (xvi) at least 85% of such Subsequent
Mortgage Loans (by Subsequent Cut-off Date Principal Balance) shall be loans for
primary residences; (xvii) no more than 55% of the Subsequent Mortgage Loans (by
Subsequent Cut-off Date Principal Balance) shall have stated loan documentation,
and no more than 15% of the Subsequent Mortgage Loans (by Subsequent Cut-off
Date Principal Balance shall have no loan documentation; (xviii) at least 60% of
the Subsequent Mortgage Loans (by Subsequent Cut-off Date Principal Balance)
shall be loans for single family residences; (xix) no more than 70% of the
Subsequent Mortgage Loans (by Subsequent Cut-off Date Principal Balance) shall
be loans that are the subject of cash-out refinances; (xx) the Rating Agencies
shall have confirmed either in writing or verbally to the transfer of the
Subsequent Mortgage Loans; and (xxi) at least 50% of the Subsequent Mortgage
Loans shall have prepayment penalties.

The sale by the Depositor of the Subsequent Mortgage Loans is subject to the
Sponsor receiving a written or verbal confirmation from each of the Rating
Agencies that states that the addition of such Subsequent Mortgage Loans will
not cause the Rating Agencies to downgrade any of their ratings on the Offered
Certificates.

Notwithstanding the foregoing, Subsequent Mortgage Loans with characteristics
varying from those set forth above may be purchased funds from the Pre-Funding
Account on a Subsequent Transfer Date, if (i) the Trustee is provided with
written confirmation that the aggregate credit risk of such Subsequent Mortgage
Loans is similar to that of the Initial Mortgage Loans and (ii) the Sponsor
receives and provides to the Trustee a written confirmation from each of the
Rating Agencies that states that the addition of such Subsequent Mortgage Loans
will not cause the Rating Agencies to downgrade any of their ratings of the
Offered Certificates.

(c) Within five Business Days after the end of the Pre-Funding Period, the
Sponsor shall deliver to the Rating Agencies, the Trustee and the Custodian a
copy of the updated Mortgage Loan Schedule including the Subsequent Mortgage
Loans in electronic format.

Section 2.03 Pre-Funding Account.

(a) No later than the Closing Date, the Trustee will establish and maintain the
Pre-Funding Account pursuant to the Pooling and Servicing Agreement. On the
Closing Date, the Sponsor will deposit in the Pre-Funding Account the Original
Pre-Funded Amount from the net proceeds of the sale of the Offered Certificates.

 

9



--------------------------------------------------------------------------------

Section 2.04 Interest Coverage Account

(a) If the Interest Coverage Account on the Closing Date is greater than zero on
the Closing Date, the Trustee will establish and maintain, pursuant to the
Pooling and Servicing Agreement the Interest Coverage Account. On the Closing
Date, the Sponsor will deposit in the Interest Coverage Account the Interest
Coverage Amount from the net proceeds of the sale of the Underwritten
Certificates.

ARTICLE III

REPRESENTATIONS AND WARRANTIES;

REMEDIES FOR BREACH

Section 3.01 Sponsor Representations and Warranties.

The Sponsor hereby represents and warrants to the Depositor and the Trustee as
of the date hereof, as of the Closing Date (or if otherwise specified below, as
of the date so specified) and as of each Subsequent Transfer Date:

(a) As to the Sponsor:

(i) The Sponsor (i) is a corporation duly organized, validly existing and in
good standing under the laws of the Commonwealth of Virginia and (ii) is
qualified and in good standing as a foreign corporation to do business in each
jurisdiction where such qualification is necessary, except where the failure to
so qualify would not have a material adverse effect on the Sponsor’s ability to
enter into this Purchase Agreement and each Sponsor’s Subsequent Transfer
Instrument and to consummate the transactions contemplated hereby and thereby;

(ii) The Sponsor has the power and authority to make, execute, deliver and
perform its obligations under this Purchase Agreement and each Sponsor’s
Subsequent Transfer Instrument and all of the transactions contemplated under
this Purchase Agreement and each Sponsor’s Subsequent Transfer Instrument, and
has taken all necessary corporate action to authorize the execution, delivery
and performance of this Purchase Agreement and each Sponsor’s Subsequent
Transfer Instrument;

(iii) The Sponsor is not required to obtain the consent of any other Person or
any consent, approval or authorization from, or registration or declaration
with, any governmental authority, bureau or agency in connection with the
execution, delivery, performance, validity or enforceability of this Purchase
Agreement or any Sponsor’s Subsequent Transfer Instrument except for such
consents, approvals or authorization, or registration or declaration, as shall
have been obtained or filed, as the case may be;

(iv) The execution and delivery of this Purchase Agreement and each Sponsor’s
Subsequent Transfer Instrument and the performance of the transactions
contemplated hereby by the Sponsor will not violate any provision of any
existing law or regulation or any order or decree of any court applicable to the
Sponsor or any

 

10



--------------------------------------------------------------------------------

provision of the certificate of incorporation or bylaws of the Sponsor, or
constitute a material breach of any mortgage, indenture, contract or other
agreement to which the Sponsor is a party or by which the Sponsor may be bound;

(v) No litigation or administrative proceeding of or before any court, tribunal
or governmental body is currently pending, or to the knowledge of the Sponsor
threatened, against the Sponsor or any of its properties or with respect to this
Purchase Agreement or any Sponsor’s Subsequent Transfer Instrument, the
Certificates which in the opinion of the Sponsor has a reasonable likelihood of
resulting in a material adverse effect on the transactions contemplated by this
Purchase Agreement or any Sponsor’s Subsequent Transfer Instrument;

(vi) This Purchase Agreement and each Sponsor’s Subsequent Transfer Instrument
constitute the legal, valid and binding obligations of the Sponsor, enforceable
against the Sponsor in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect affecting the enforcement of
creditors’ rights in general and except as such enforceability may be limited by
general principles of equity (whether considered in a proceeding at law or in
equity);

(vii) This Purchase Agreement constitutes a valid transfer and assignment to the
Depositor of all right, title and interest of the Sponsor in and to the Cut-off
Date Principal Balance of the Initial Mortgage Loans, all monies due or to
become due with respect thereto, and all proceeds of such Cut-off Date Principal
Balance of the Initial Mortgage Loans, and this Purchase Agreement and the
Sponsor’s Subsequent Transfer Instrument constitutes a valid transfer and
assignment to the Trustee of all right, title and interest of the Sponsor in and
to the Subsequent Cut-off Date Principal Balance of the Subsequent Mortgage
Loans, all monies due or to become due with respect thereto, and all proceeds of
such Subsequent Cut-off Date Principal Balance of the Subsequent Mortgage Loans;

(viii) The Sponsor is not in default with respect to any order or decree of any
court or any order or regulation of any federal, state or governmental agency,
which default might have consequences that would materially and adversely affect
the condition (financial or other) or operations of the Sponsor or its
properties or might have consequences that would materially adversely affect its
performance hereunder; and

(ix) The Servicer or any Subservicer who will be servicing any Mortgage Loan
pursuant to the Pooling and Servicing Agreement or a Subservicing Agreement is
qualified to do business in all jurisdictions in which its activities as
Servicer or Subservicer of the Mortgage Loans serviced by it require such
qualifications except where failure to be so qualified will not have a material
adverse effect on such servicing activities.

 

11



--------------------------------------------------------------------------------

(b) As to each Initial Mortgage Loan as of the Closing Date and with respect to
each Subsequent Mortgage Loan as of the Subsequent Transfer Date, except as
otherwise expressly stated:

(i) The information set forth on the Mortgage Loan Schedule with respect to each
Initial Mortgage Loan is true and correct in all material respects as of the
Closing Date, and with respect to each Subsequent Mortgage Loan is true and
correct in all material respects as of the related Subsequent Transfer Date, and
the information regarding the Initial Mortgage Loans and the Subsequent Mortgage
Loans on the computer diskette or tape delivered to the Trustee prior to the
Closing Date or related Subsequent Transfer Date, as applicable, is true and
accurate in all material respects and describes the same Mortgage Loans as the
Mortgage Loans on the Mortgage Loan Schedule;

(ii) The Mortgage Loans are not being transferred with any intent to hinder,
delay or defraud any creditors;

(iii) No more than 4.83% and 9.24% of the Initial Mortgage Loans in Group I and
the Initial Mortgage Loans in Group II, respectively, (by Cut-off Date Principal
Balance) were secured by condominium units; and no more than 12.29% and 21.66%
of the Initial Mortgage Loans in Group I and the Initial Mortgage Loans in Group
II, respectively, (by Cut-off Date Principal Balance) were secured by properties
in planned unit developments;

(iv) As of the Cut-off Date, the remaining term of each Group I Initial Mortgage
Loan is not more than 360 months and not less than 169 months and the remaining
term of each Group II Initial Mortgage Loan is not more than 360 months and not
less than 167 months;

(v) No more than 75.11% and 21.44% of the Initial Mortgage Loans in Group I and
Initial Mortgage Loans in Group II, respectively, (by Cut-off Date Principal
Balance) have been the subject of cash-out refinances;

(vi) No more than 5.68% and 0.68% of the Initial Mortgage Loans in Group I and
Initial Mortgage Loans in Group II, respectively, (by Cut-off Date Principal
Balance), have been the subject of rate and term (no cash-out) refinances;

(vii) No fewer than 19.22% and 77.87% of the Initial Mortgage Loans in Group I
and Initial Mortgage Loans in Group II, respectively, (by Cut-off Date Principal
Balance) are purchase money loans;

(viii) No more than 7.05% and 16.35% of the Initial Mortgage Loans in Group I
and Initial Mortgage Loans in Group II, respectively, (by Cut-off Date Principal
Balance) are secured by Mortgaged Properties located in the State of California;
no more than 21.97% and 25.72% of the Initial Mortgage Loans in Group I and
Initial Mortgage Loans in Group II, respectively, (by Cut-off Date Principal
Balance) are secured by Mortgaged Properties located in the State of Florida; no
more than 0% and 0% of the Initial Mortgage Loans in Group I and Initial
Mortgage Loans in

 

12



--------------------------------------------------------------------------------

Group II (by Cut-off Date Principal Balance) are secured by Mortgaged Properties
located in the State of Virginia; no more than 0% and 0% of the Initial Mortgage
Loans in Group I and Initial Mortgage Loans in Group II (by Cut-off Date
Principal Balance) are secured by Mortgaged Properties located in the State of
New Jersey; no more than 6.09% and 7.07% of the Initial Mortgage Loans in Group
I and Initial Mortgage Loans in Group II (by Cut-off Date Principal Balance) are
secured by Mortgaged Properties located in the State of Maryland; no more than
0% and 5.14% of the Initial Mortgage Loans in Group I and Initial Mortgage Loans
in Group II (by Cut-off Date Principal Balance) are secured by Mortgaged
Properties located in the State of New York; no more than 5.08% and 4.63% of the
Initial Mortgage Loans in Group I and Initial Mortgage Loans in Group II,
respectively, (by Cut-off Date Principal Balance) are located in any other
state;

(ix) The outstanding Principal Balances of the Initial Mortgage Loans in Group I
(by Cut-off Date Principal Balance) ranged from $14,980 to $519,701, the average
outstanding Principal Balance of the Initial Mortgage Loans in Group I is
approximately $147,720; the outstanding Principal Balances of the Initial
Mortgage Loans in Group II (by Cut-off Date Principal Balance) ranged from
$14,600 to $1,187,028, the average outstanding Principal Balance of the Initial
Mortgage Loans in Group II is approximately $199,825;

(x) Approximately 0% and 0% of the Initial Mortgage Loans in Group I and Initial
Mortgage Loans in Group II, respectively, (by Cut-off Date Principal Balance)
were secured by a first lien on a parcel of real property improved by a detached
single family residence; no more than 4.28% and 3.86% of the Initial Mortgage
Loans in Group I and Initial Mortgage Loans in Group II, respectively, (by
Cut-off Date Principal Balance) were secured by a first lien on a parcel of real
estate improved by a multi-unit residence;

(xi) All points and fees related to each Mortgage Loan were disclosed in writing
to the borrower in accordance with applicable state and federal law and the
borrower has executed a statement to that effect. No borrower was charged
“points and fees” (whether or not financed) in an amount greater than 5% of the
principal amount of any such loan originated by the Sponsor, such 5% limitation
calculated in accordance with the Lender Letter. All fees and charges (including
finance charges) and whether or not financed, assessed, collected or to be
collected with the origination and servicing of each Mortgage Loan has been
disclosed in writing to the borrower in accordance with applicable state and
federal law and regulation;

(xii) The Mortgage Rates borne by the adjustable rate Initial Mortgage Loans in
Group I as of the Closing Date range from 6.300% per annum to 13.100% per annum,
and the weighted average Mortgage Rate (by Cut-off Date Principal Balance) of
the adjustable rate Initial Mortgage Loans in Group I was 9.362% per annum; the
Mortgage Rates borne by fixed rate Initial Mortgage Loans in Group I as of the
Closing Date range from 6.89% per annum to 13.00% per annum, and the weighted
average Mortgage Rate (by Cut-off Date Principal Balance) of the fixed rate
Initial Mortgage Loans in Group I was 9.195% per annum; the Mortgage Rates borne
by

 

13



--------------------------------------------------------------------------------

adjustable rate Initial Mortgage Loans in Group II as of the Closing Date range
from 6.000% per annum to 13.700% per annum, and the weighted average Mortgage
Rate (by Cut-off Date Principal Balance) of the adjustable rate Initial Mortgage
Loans in Group II was 9.223% per annum; the Mortgage Rates borne by fixed rate
Initial Mortgage Loans in Group II as of the Closing Date range from 5.990% per
annum to 13.000% per annum, and the weighted average Mortgage Rate (by Cut-off
Date Principal Balance) of the fixed rate Initial Mortgage Loans in Group II was
10.730% per annum;

(xiii) Approximately 50.48% and 49.68% of the Initial Mortgage Loans in Group I
and the Initial Mortgage Loans in Group II, respectively, (by Cut-off Date
Principal Balance) have a Loan-to-Value Ratio in excess of 80%; no Group I
Mortgage Loan or Group II Mortgage Loan in the Mortgage Pool had a Loan-to-Value
Ratio or combined Loan-to-Value Ratio at origination in excess of 100%; and the
weighted average Loan-to-Value Ratio (by Cut-off Date Principal Balance) of the
Initial Mortgage Loans in Group I and the Initial Mortgage Loans in Group II was
equal to 83.02% and 93.20%, respectively (by Cut-off Date Principal Balance).
For any Group I Mortgage Loan or Group II Mortgage Loan in the Mortgage Pool, if
such loan has had a material modification since origination, the Loan-to-Value
Ratio as of such modification does not exceed 100%, and any Initial Mortgage
Loan seasoned more than 12 months does not have a Loan-to-Value Ratio in excess
of 100% as of the Closing Date;

(xiv) Approximately 98.11% and 90.84% of the Initial Mortgage Loans in Group I
and the Initial Mortgage Loans in Group II, respectively (by Cut-off Date
Principal Balance), are secured by first liens on the related Mortgaged
Property; and approximately 1.89% and 9.16% (by Cut-off Date Principal Balance)
of the Initial Mortgage Loans in Group I and the Initial Mortgage Loans in Group
II are secured by second liens on the related Mortgaged Property;

(xv) As of the Cut-off Date, the weighted average Loan-to-Value Ratio of the
Initial Mortgage Loans secured by first liens in Group I is approximately
80.87%; the weighted average combined Loan-to-Value Ratio of the Initial
Mortgage Loans secured by first and second liens in Group I is approximately
83.02%; the weighted average Loan-to-Value Ratio of the Initial Mortgage Loans
secured by first liens in Group II is approximately 84.38%; the weighted average
combined Loan-to-Value Ratio of the Initial Mortgage Loans secured by first and
second liens in Group II is approximately 93.20%; the weighted average combined
Loan-to-Value Ratio of all of the Initial Mortgage Loans in Group I and Group II
is approximately 87.00%; and the gross weighted average coupon of the Initial
Mortgage Loans is approximately 9.368%;

(xvi) There is no valid offset, right of rescission, defense, claim or
counterclaim of any obligor under any Mortgage Note or Mortgage, including the
obligation of the Mortgagor to pay the unpaid principal of or interest on such
Mortgage Note, and any applicable right of rescission has expired, nor will the
operation of any of the terms of such Mortgage Note or Mortgage, or the exercise
of any right thereunder, render either the Mortgage Note or the Mortgage
unenforceable, in whole or in part, or subject to any right of rescission,
set-off, recoupment, counterclaim or defense, including, without limitation, the
defense of usury, and no such right of rescission,

 

14



--------------------------------------------------------------------------------

set-off, recoupment, counterclaim or defense has been asserted with respect
thereto. To the best of Sponsor’s knowledge, except for approximately 0.09% of
the Mortgage Loans, no Mortgagor of the applicable Mortgage is or since the date
of origination has been a debtor in any state or federal bankruptcy or
insolvency proceeding and no Mortgaged Property has been subject to any such
proceeding. With regard to the Mortgage Loans that involve a Mortgagor who is a
debtor in a state or federal bankruptcy or insolvency proceeding, each such
Mortgagor is, as of the Cut-Off Date, current under the related bankruptcy plan;

(xvii) There are no mechanics’ liens or any similar liens or claims for work,
labor or material affecting any Mortgaged Property which are or may be a lien
prior to, or equal with, the lien of such Mortgage, except those which are
insured against by the title insurance policy referred to in clause
(xxii) below;

(xviii) As of the Closing Date in the case of an Initial Mortgage Loan or as of
the related Subsequent Transfer Date in the case of a Subsequent Mortgage Loan,
each Mortgaged Property is free of material damage and is in good repair and
there is no proceeding pending or threatened for the total or partial
condemnation of any Mortgage Property;

(xix) Each Mortgage is a valid and enforceable first or second lien on the
Mortgaged Property including all improvements on the Mortgaged Property securing
the related Mortgage Note and each Mortgaged Property is owned by the Mortgagor
in fee simple (except with respect to common areas in the case of condominiums,
PUDs and de minimis PUTDs) subject only to (1) the lien of nondelinquent current
real property taxes and assessments, (2) covenants, conditions and restrictions,
rights of way, easements and other matters of public record as of the date of
recording of such Mortgage, such exceptions appearing of record being acceptable
to mortgage lending institutions generally or specifically reflected in the
appraisal made in connection with the origination of the related Mortgage Loan
or referred to in the lender’s title insurance policy delivered to the
originator of the related Mortgage Loan and (3) other matters to which like
properties are commonly subject that do not materially interfere with the
benefits of the security intended to be provided by such Mortgage. Immediately
prior to the sale of such Mortgage Loan to the Depositor pursuant to this
Purchase Agreement, the Sponsor had full right to sell and assign the same to
the Depositor or the Trustee, as the case may be. Immediately following the sale
of such Mortgage Loan to the Depositor and the Depositor’s assignment and sale
thereof of such Mortgage Loan to the Trustee in the case of an Initial Mortgage
Loan, the Trustee will have good title thereto subject to no claims or liens,
including delinquent tax or assessment liens. Immediately following the sale of
such Mortgage Loan to the Depositor and the Depositor’s assignment and sale
thereof to the Trustee in the case of a Subsequent Mortgage Loan, the Trustee
will have good title thereto subject to no claims or liens;

(xx) Each Mortgage Loan at origination complied with applicable local, state and
federal laws, including, without limitation, usury, equal credit opportunity,
real estate settlement procedures, the Truth In Lending Act of 1968, as

 

15



--------------------------------------------------------------------------------

amended, all applicable predatory and abusive lending laws and disclosure laws
and consummation of the transactions contemplated hereby, including without
limitation, the receipt of interest by the owner of such Mortgage Loan or the
Holders of Certificates secured thereby, will not violate any such laws. Any and
all statements or acknowledgments required to be made by the Mortgagor relating
to such requirements are and will remain in the Mortgage File. Each Mortgage
Loan is being serviced in accordance with applicable state and federal laws,
including, without limitation, the Truth In Lending Act of 1968, as amended, and
other consumer protection laws, real estate settlement procedures, usury, equal
credit opportunity and disclosure laws and in a prudent and customary manner;

(xxi) Neither the Sponsor nor any prior holder of any Mortgage has impaired,
waived, altered or modified the Mortgage or Mortgage Notes in any material
respect (except that a Mortgage Loan may have been modified by a written
instrument which has been recorded, if necessary to protect the interests of the
owner of such Mortgage Loan or the Certificates, and which has been delivered to
the Trustee); satisfied, canceled or subordinated such Mortgage in whole or in
part; released the applicable Mortgaged Property in whole or in part from the
lien of such Mortgage; or executed any instrument of release, cancellation or
satisfaction with respect thereto;

(xxii) A lender’s policy of title insurance (on an ALTA or CLTA form) or binder,
or other assurance of title customary in the relevant jurisdiction insuring the
first lien priority of the Mortgage Loan in an amount at least equal to the
original Principal Balance of each such Mortgage Loan or a commitment binder or
commitment to issue the same was effective on the date of the origination of
each Mortgage Loan, each such policy is valid and remains in full force and
effect, and each such policy was issued by a title insurer qualified to do
business in the jurisdiction where the Mortgaged Property is located, which
policy insures the Sponsor and successor owners of indebtedness secured by the
insured Mortgage as to the first priority lien of the Mortgage as applicable.
The Sponsor is, and such successor owners will be, the sole insured under such
lender’s title insurance policy; no claims have been made under such mortgage
title insurance policy; no prior holder of the applicable Mortgage, including
the Sponsor, has done, by act or omission, anything which would impair the
coverage of such mortgage title insurance policy; and each such policy, binder
or assurance contains all applicable endorsements;

(xxiii) All of the improvements which were included for the purpose of
determining the Appraised Value of the Mortgaged Property lie wholly within the
boundaries and building restriction lines of such property and no improvements
on adjoining properties encroach upon the Mortgaged Property;

(xxiv) No improvement located on or being part of the Mortgaged Property is in
violation of any applicable zoning law or regulation, subdivision law or
ordinance, except where the failure to comply would not have a material adverse
effect on the market value of the Mortgaged Property. All inspections, licenses
and certificates required to be made or issued with respect to all occupied
portions of the Mortgaged Property and, with respect to the use and occupancy
and fire

 

16



--------------------------------------------------------------------------------

underwriting certificates, have been made or obtained from the appropriate
authorities and the Mortgaged Property is lawfully occupied under applicable law
except where the failure to comply would not have a material adverse effect on
the market value of the Mortgaged Property;

(xxv) Each Mortgage Note and the applicable Mortgage are genuine, and each is
the legal, valid and binding obligation of the maker thereof, enforceable in
accordance with its terms, except as limited by bankruptcy, insolvency,
reorganization, moratorium, receivership and other similar laws relating to
creditors’ rights generally or by equitable principles (regardless of whether
such enforcement is considered in a proceeding in equity or at law). All parties
to the Mortgage Note and the Mortgage had legal capacity to execute the Mortgage
Note and the Mortgage and each Mortgage Note and Mortgage has been duly and
properly executed by such parties;

(xxvi) The proceeds of the Mortgage Loans have been fully disbursed, there is no
requirement for future advances thereunder and any and all requirements as to
completion of any on-site or off-site improvements and as to disbursement of any
escrow funds therefor have been complied with. All costs, fees and expenses
incurred in making, closing or recording the Mortgage Loans were paid and the
Mortgagor is not entitled to any refund of amounts paid or due under the
Mortgage Note;

(xxvii) Each Mortgage contains customary and enforceable provisions that render
the rights and remedies of the holder thereof adequate for the realization
against the Mortgaged Property of the benefits of the security, including (i) in
the case of a Mortgage designated as a deed of trust, by trustee’s sale, and
(ii) otherwise by judicial foreclosure or if applicable, non-judicial
foreclosure. Upon default by a Mortgagor on a Mortgage Loan and foreclosure on,
or trustee’s sale of, the Mortgaged Property pursuant to the proper procedures,
the holder of the Mortgage Loan will be able to deliver good and merchantable
title to the property, subject to any applicable rights of redemption;

(xxviii) With respect to each Mortgage constituting a deed of trust, either a
trustee, duly qualified under applicable law to serve as such, has been properly
designated and currently so serves and is named in such Mortgage or if no duly
qualified trustee has been properly designated and so serves, the Mortgage
contains satisfactory provisions for the appointment of such trustee by the
holder of the Mortgage at no cost or expense to such holder, and no fees or
expenses are or will become payable by the Certificateholders to the trustee
under the deed of trust, except in connection with a trustee’s sale after
default by the Mortgagor;

(xxix) There exist no deficiencies with respect to escrow deposits and payments,
if such are required, for which customary arrangements for repayment thereof
cannot be made, and no escrow deficits or payments of other charges or payments
due the Sponsor have been capitalized under the Mortgage or the applicable
Mortgage Note;

 

17



--------------------------------------------------------------------------------

(xxx) The Mortgage Note is not and has not been secured by any collateral,
pledged account or other security other than real estate securing the
Mortgagor’s obligations and no Mortgage Loan is secured by more than one
Mortgaged Property;

(xxxi) As of the Closing Date in the case of an Initial Mortgage Loan and as of
the related Subsequent Transfer Date in the case of a Subsequent Mortgage Loan,
the improvements upon each Mortgaged Property are covered by a valid and
existing hazard insurance policy substantially acceptable to FNMA and acceptable
to the Sponsor which policy provides for fire extended coverage and such other
hazards as are customary in the area where the Mortgaged Property is located
representing coverage in an amount not less than the lesser of (A) the maximum
insurable value of the improvements securing such Mortgage Loan and (B) the
outstanding Principal Balance of the related Mortgage Loan; if the improvement
on the Mortgaged Property is a condominium unit, it is included under the
coverage afforded by a blanket policy for the condominium project. All
individual insurance policies contain a standard mortgagee clause naming the
Sponsor or the original holder of the Mortgage, and its successors in interest,
as mortgagee, and the Sponsor has received no notice that any premiums due and
payable thereon have not been paid; the Mortgage obligates the Mortgagor
thereunder to maintain all such insurance at the Mortgagor’s cost and expense,
and upon the Mortgagor’s failure to do so, authorizes the holder of the Mortgage
to obtain and maintain such insurance at the Mortgagor’s cost and expense and to
seek reimbursement therefor from the Mortgagor. There has been no act or
omission which would impair the coverage of any such policy, the benefits of the
endorsement provided for herein, or the validity and binding effect of either;

(xxxii) If the Mortgaged Property is in an area identified in the Federal
Register by the Federal Emergency Management Agency as having special flood
hazards, a flood insurance policy in a form meeting the requirements of the
current guidelines of the Flood Insurance Administration is in effect with
respect to such Mortgaged Property with a generally acceptable carrier in an
amount representing coverage not less than the least of (A) the outstanding
Principal Balance of the Mortgage Loan, (B) the minimum amount required to
compensate for damage or loss on a replacement cost basis and (C) the maximum
amount of flood coverage that is available under federal law;

(xxxiii) Except for the Mortgage Loans referred to in clause (xlii) as being
delinquent, if any, there is no default, breach, violation or event of
acceleration existing under the Mortgage or the applicable Mortgage Note; and no
event which, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a material default, breach, violation or
event of acceleration, and neither the Sponsor, any of its affiliates nor any
servicer or subservicer of any related Mortgage Loan has waived any default,
breach, violation or event of acceleration; no foreclosure action is threatened
or has been commenced with respect to the Mortgage Loan;

(xxxiv) Each Mortgage Loan is being serviced by the Servicer in accordance with
the terms of the Mortgage Note;

 

18



--------------------------------------------------------------------------------

(xxxv) There is no obligation on the part of the Sponsor or any other party to
make any payments with respect to the related Mortgage Loan in addition to the
Monthly Payments required to be made by the applicable Mortgagor;

(xxxvi) Any future advances made prior to the Cut-off Date in the case of an
Initial Mortgage Loan and as of the related Subsequent Transfer Date in the case
of a Subsequent Mortgage Loan, with respect to any Mortgage Loan have been
consolidated with the outstanding principal amount secured by such Mortgage, and
the secured principal amount, as consolidated, bears a single interest rate and
single repayment term reflected on the Mortgage Loan Schedule. The consolidated
principal amount does not exceed the original principal amount of the Mortgage
Loan. The Mortgage Note with respect to any Mortgage Loan does not permit or
obligate the Servicer to make future advances to the Mortgagor at the option of
the Mortgagor;

(xxxvii) The Sponsor has caused or will cause to be performed any and all acts
required to preserve the rights and remedies of the Depositor and the Trustee
evidencing an interest in the Mortgage Loans in any insurance policies
applicable to the Mortgage Loans including, without limitation, any necessary
notifications of insurers, assignments of policies or interests therein, and
establishments of coinsured, joint loss payee and mortgagee rights in favor of
Trustee;

(xxxviii) Except as set forth in clause (xlii), there are no defaults by the
Mortgagor in complying with the terms of any Mortgage, and all taxes,
governmental assessments, insurance premiums, water, sewer and municipal charges
which previously became due and owing have been paid, or, if required by the
terms of the Mortgage Loan, an escrow of funds has been established in an amount
sufficient to pay for every such item which remains unpaid and which has been
assessed, but is not yet due and payable. Except for (A) payments in the nature
of escrow payments and (B) interest accruing from the date of the Mortgage Note
or date of disbursement of the Mortgage proceeds to the day which precedes by
one month the Due Date of the first installment of principal and interest,
including, without limitation, taxes and insurance payments, neither the Sponsor
nor the Servicer has advanced funds, or induced, solicited or knowingly received
any advance of funds by a party other than the Mortgagor, directly or
indirectly, for the payment of any amount required by the Mortgage;

(xxxix) At the time of origination, each Mortgaged Property was the subject of
an appraisal which conforms to the underwriting requirements of the related
originator; and the Mortgage File contains an appraisal of the applicable
Mortgaged Property;

(xl) None of the Mortgage Loans are graduated payment Mortgage Loans or growth
equity Mortgage Loans;

(xli) [Reserved.]

(xlii) (a) Except with respect to no more than 0.80% and 1.20% of the Initial
Mortgage Loans in Group I and the Initial Mortgage Loans in Group II,

 

19



--------------------------------------------------------------------------------

respectively, none of the payments of principal of or interest on or in respect
of any Initial Mortgage Loans (by Cut-off Date Principal Balance) shall be 30
days or more but less than 60 days past due as of the Cut-off Date; and 0.03%
and 0.16% of the Initial Mortgage Loans in Group I and the Initial Mortgage
Loans in Group II, respectively, was 60 days or more past due as of the Cut-off
Date; (b) except as set forth in clause (a) above, all payments required to be
made by the Mortgagor under the terms of the Mortgage Note have been made and
credited; and (c) to the Sponsor’s knowledge, there was no delinquent recording,
tax or assessment lien against the property subject to any Mortgage, except
where such lien was being contested in good faith and a stay had been granted
against levying on the property;

(xliii) Upon payment of the Purchase Price for the Mortgage Loans by the
Depositor or the Trustee (from the Trust Fund), as applicable, pursuant to this
Purchase Agreement, the Sponsor has transferred to the Depositor good and
marketable title to each Mortgage Note and Mortgage free and clear of any and
all liens, claims, encumbrances, participation interests, equities, pledges,
charges or security interests of any nature and has or had full right and
authority, subject to no participation of or agreement with any other person, to
sell and assign the same, and following the sale of each Mortgage Loan, the
Depositor, will own such Mortgage Loan free and clear of any encumbrance, equity
interest, participation interest, lien, pledge, charge, claim or security
interest;

(xliv) The Sponsor acquired any right, title and interest in and to the Mortgage
Loans in good faith and without notice of any adverse claim;

(xlv) The Mortgage Note, the Mortgage, the related Assignment of Mortgage and
any other documents required to be delivered by the Sponsor have been delivered
to the Custodian. The Custodian is in possession of a complete, true and
accurate Mortgage File in accordance with Section 2.01 hereof. Substantially all
the Mortgage Loans have monthly payments due on the first day of each month and
each Mortgage Loan had an original term to maturity of no greater than 30 years;

(xlvi) Each Mortgage Loan contains a due-on-sale provision, although each
Mortgage Loan may be assumable if permitted by the Servicer under certain
circumstances;

(xlvii) Each of the Mortgage and the Assignment of Mortgage is in recordable
form and is acceptable for recording under the laws of the jurisdiction in which
the Mortgaged Property is located;

(xlviii) The Mortgagor has not notified the Sponsor, and the Sponsor has no
knowledge of any relief requested or allowed to the Mortgagor under the
Servicemembers Civil Relief Act other than as disclosed pursuant to the
Prospectus Supplement;

(xlix) To the best of the Sponsor’s knowledge, there exists no violation of any
local, state, or federal environmental law, rule or regulation in respect

 

20



--------------------------------------------------------------------------------

of the Mortgaged Property which violation has or could have a material adverse
effect on the market value of such Mortgaged Property. The Sponsor has no
knowledge of any pending action or proceeding directly involving the related
Mortgaged Property in which compliance with any environmental law, rule or
regulation is in issue; and, to the best of the Sponsor’s knowledge, nothing
further remains to be done to satisfy in full all requirements of each such law,
rule or regulation constituting a prerequisite to the use and employment of such
Mortgaged Property;

(l) Each Mortgage Loan conforms, and all such Mortgage Loans in the aggregate
conform, to the description thereof set forth in the Prospectus and Prospectus
Supplement in all material respects;

(li) [Reserved]

(lii) With regard to the Group I Mortgage Loans, no refinance or purchase money
mortgage loan has an APR or total points and fees that exceed the thresholds set
by the Home Ownership and Equity Protection Act of 1994 (“HOEPA”) and its
implementing regulations, including 12 CFR § 226.32(a)(1)(i) and (ii);

(liii) Immediately prior to the transfer to the Depositor or the Trustee, as
applicable, the Sponsor had good and marketable title thereto, and the Sponsor
is the sole legal, equitable owner of beneficial title to and holder of the
Mortgage Loan. The Sponsor is conveying the same to the Depositor or the
Trustee, as applicable, free and clear of any and all liens, claims,
encumbrances, participation interests, equities, pledges, charges or security
interests of any nature and has full right and authority to sell and assign the
same pursuant to this Purchase Agreement, except for liens which will be
released simultaneously with such conveyance;

(liv) For each Mortgage Loan, the related Mortgage File contains a true,
accurate and correct copy of each of the documents and instruments required to
be included therein;

(lv) The Servicer meets all applicable requirements under the Pooling and
Servicing Agreement, is properly qualified to service each Mortgage Loan and has
been servicing each Mortgage Loan prior to the Cut-off Date or the related
Subsequent Cut-off Date, as the case may be;

(lvi) No instrument of release or waiver has been executed in connection with
the Mortgage Loans, and no Mortgagor has been released, in whole or in part from
its obligations in connection with a Mortgage Loan except in connection with an
assumption agreement which has been delivered to the Trustee;

(lvii) On the basis of a representation by the Mortgagor at the time of
origination of the Mortgage Loans, at least 89.42% and 96.47% of the Initial
Mortgage Loans in Group I and Initial Mortgage Loans in Group II, respectively,
(by Cut-off Date Principal Balance) will be secured by Mortgages on
owner-occupied primary residence properties;

 

21



--------------------------------------------------------------------------------

(lviii) Approximately 20.36%, and 29.95% of the Initial Mortgage Loans in Group
I and the Initial Mortgage Loans in Group II, respectively, (by Cut-off Date
Principal Balance) provide for a balloon payment and each Mortgage Note with
respect to each such Mortgage Loan requires monthly payments of principal based
on either a 40 year or 30 year amortization schedules and have scheduled
maturity dates of 30 years or 15 years, respectively, from the due date of the
first monthly payment;

(lix) No Mortgage Loan was originated based on an appraisal of the related
Mortgaged Property made prior to completion of construction of the improvements
thereon;

(lx) None of the Mortgage Loans is a “buy down” mortgage loan;

(lxi) [Reserved].

(lxii) No Mortgage Loan is a “High Cost Home Loan” or “Covered Loan,” as
applicable, (as such terms are defined in the then current Standard & Poor’s
LEVELS® Glossary which is now Version 5.7 Revised, Appendix E) and no Mortgage
Loan is a “High Cost Home Loan” as defined in the Georgia Fair Lending Act, as
amended (the “Georgia Act”). No Mortgage Loan that was originated (or modified)
on or after October 1, 2002 and before March 7, 2003, is secured by property
located in the State of Georgia;

(lxiii) None of the Mortgage Loans are covered by the requirements of the Home
Ownership and Equity Protection Act of 1994, as amended, or any comparable state
or local law; none of the Mortgage Loans are “section 32” loans or “high cost”
loans as defined by applicable predatory and abusive lending laws; no proceeds
from any Mortgage Loan were used to finance any single premium credit insurance
policies; none of the Mortgage Loans (by Cut-off Date Principal Balance) require
a mortgagor to pay a Prepayment Charge if the mortgagor prepays a Mortgage Loan
more than five years after the date the Mortgage Loan was originated;

(lxiv) No Mortgage Loan is a “High-Cost Home Loan” as defined in New York
Banking Law 6-1;

(lxv) No Mortgage Loan is a “High-Cost Home Loan” as defined in the Arkansas
Home Loan Protection Act effective July 16, 2003 (Act 1340 of 2003);

(lxvi) No Mortgage Loan is a “High-Cost Home Loan” as defined in the Kentucky
high-cost home loan statute effective June 24, 2003 (Ky. Rev. Stat.
Section 360.100);

(lxvii) No Mortgage Loan in the trust is a “high-cost home,” “covered”
(excluding home loans defined as “covered home loans” in the New Jersey Home
Ownership Security Act of 2002 that were originated between November 26, 2003
and July 7, 2004), “high risk home” or “predatory” loan under any applicable
state, federal or local law (or a similarly classified loan using different
terminology under a law imposing heightened regulatory scrutiny or additional
legal liability for residential mortgage loans having high interest rates,
points and/or fees);

 

22



--------------------------------------------------------------------------------

(lxviii) No Mortgage Loan is a “High-Cost Home Loan” as defined in the New
Mexico Home Loan Protection Act effective January 1, 2004 (N.M. Stat. Ann. §§
58-21A-1 et seq.);

(lxix) No Mortgage Loan is a “High-Risk Home Loan” as defined in the Illinois
High-Risk Home Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et
seq.);

(lxx) No Mortgage Loan is a “High-Cost Home Loan” as defined in the
Massachusetts Predatory Home Loan Practices Act effective November 7, 2004 (MA
House Bill 4880);

(lxxi) No Mortgage Loan is a “High-Cost Home Loan” as defined in the Indiana
Home Loan Practices Act effective January 1st, 2005 (Indiana Code Ann. §§ 24-9-1
et seq.);

(lxxii) Approximately 62.56% of the Initial Mortgage Loans are subject to
prepayment penalty charges as of the Cut-off Date;

(lxxiii) [Reserved.]

(lxxiv) No borrower was required to purchase any credit life, disability,
accident or health insurance product as a condition of obtaining the extension
of credit. No borrower obtained a prepaid single premium credit life, credit
disability, credit unemployment or credit property insurance policy in
connection with the origination of the Mortgage Loan; No proceeds from any
Mortgage Loan were used to purchase single premium credit insurance policies as
part of the origination of, or as a condition to closing, such Mortgage Loan;

(lxxv) With respect to any Group I Mortgage Loan that contains a provision
permitting imposition of a penalty upon a prepayment prior to maturity: (a) the
Mortgage Loan provides some benefit to the borrower (e.g., a rate or fee
reduction) in exchange for accepting such prepayment penalty; (b) the Mortgage
Loan’s originator had a written policy of offering the borrower, or requiring
third-party brokers to offer the borrower, the option of obtaining a Mortgage
Loan that did not require payment of such a penalty; (c) the prepayment penalty
was adequately disclosed to the borrower pursuant to applicable state and
federal law; (d) no Mortgage Loan originated on or after October 1, 2002 will
provide for prepayment penalties for a term in excess of three years and any
loans originated prior to such date will not provide for prepayment penalties
for a term in excess of five years; unless the loan was modified to reduce the
prepayment period to no more than three years (in the case of subprime loans) or
five years (in the case of non-subprime loans) from the date of the note and the
borrower was notified in writing of such reduction in prepayment period; and
(e) such prepayment penalty shall not be imposed in any instance where the
mortgage loan is accelerated or paid off in connection with the workout of a
delinquent mortgage or due to the borrower’s default, notwithstanding that the
terms of the Mortgage Loan or state or federal law might permit the imposition
of such penalty;

 

23



--------------------------------------------------------------------------------

(lxxvi) [Reserved.]

(lxxvii) [Reserved.]

(lxxviii) [Reserved.]

(lxxix) With respect to Mortgaged Properties located in the continental United
States and Puerto Rico, no Group I Mortgage Loan secured by a single-family
residence has a Principal Balance at origination in excess of $417,000; no Group
I Mortgage Loan secured by a two-family residence has a Principal Balance at
origination in excess of $524,300; no Group I Mortgage Loan secured by a
three-family residence has a Principal Balance at origination in excess of
$480,000; and no Group I Mortgage Loan secured by a four-family residence has a
Principal Balance at origination in excess of $569,500; with respect to
Mortgaged Properties located in Alaska, Guam, Hawaii and the Virgin Islands, no
Group I Mortgage Loan secured by a single-family residence has a Principal
Balance at origination in excess of $625,500; no Group I Mortgage Loan secured
by a two-family residence has a Principal Balance at origination in excess of
$800,775; no Group I Mortgage Loan secured by a three-family residence has a
Principal Balance at origination in excess of $967,950; and no Group I Mortgage
Loan secured by a four-family residence has a Principal Balance at origination
in excess of $1,202,925;

(lxxx) No selection procedure reasonably believed by the Sponsor to be adverse
to the interests of the Certificateholders was utilized in selecting the
Mortgage Loans;

(lxxxi) The terms of the Mortgage Note related to each adjustable rate Mortgage
Loan provide that, following an initial period of two, three or five years
following the month in which such Mortgage Loan was originated and semiannually
or annually thereafter (each such date, an “Adjustment Date”), the Mortgage Rate
on such Mortgage Loan will be adjusted to equal the sum of (a) the related Index
and (b) a fixed percentage amount specified in the related Mortgage Note (each,
a “Gross Margin”); provided, however, that the Mortgage Rate generally will not
increase or decrease by the related Periodic Rate Cap, and will not increase
above a specified maximum Mortgage Rate over the life of the Adjustable Rate
Mortgage Loan (the “Maximum Mortgage Rate”) or decrease below a specified
minimum Mortgage Rate over the life of the Adjustable Rate Mortgage Loan (the
“Minimum Mortgage Rate”);

(lxxxii) None of the Initial Mortgage Loans (by Cut-off Date Principal Balance)
are negative amortization loans, and none of the Subsequent Mortgage Loans shall
be negative amortization loans;

(lxxxiii) No error, omission, negligence, misrepresentation, fraud or similar
occurrence with respect to a Mortgage Loan has taken place on the part of the

 

24



--------------------------------------------------------------------------------

Sponsor, its affiliates or employees or any other person involved in the
origination of the Mortgage Loan or in the application for any insurance,
including, but not limited to the MI Policy, in relation to such Mortgage Loan;

(lxxxiv) Each Mortgage Loan was originated by a mortgagee approved by the
Secretary of Housing and Urban Development pursuant to Sections 203 and 211 of
the Act, a savings and loan association, a savings bank, a commercial bank,
credit union, insurance company or similar institution which is supervised and
examined by a federal or state authority;

(lxxxv) With respect to each Mortgage Loan secured by manufactured housing, such
manufactured housing is permanently affixed to a foundation and constitutes real
estate under applicable state law;

(lxxxvi) No Mortgage Loans are date of payment or simple interest loans;

(lxxxvii) The sale, transfer, assignment and conveyance of Mortgage Loans by the
Sponsor pursuant to this Purchase Agreement is not subject to and will not
result in any tax, fee or governmental charge payable by the Depositor, the
Custodian or the Trustee to any federal, state or local government (“Transfer
Taxes”) other than Transfer Taxes which have or will be paid by the Sponsor as
due;

(lxxxviii) Each Mortgage Loan is a “qualified mortgage” within
Section 860G(a)(3) of the Code;

(lxxxix) Approximately 55.86% of the Initial Mortgage Loans (by Cut-off Date
Principal Balance) with a Loan-to-Value Ratio greater than 60% are covered by an
MI Policy issued by an MI Insurer;

(xc) Approximately 55.86% of the Initial Mortgage Loans that are identified on
Exhibit 1 hereto are covered by a MI Policy issued by an MI Insurer;

(xci) All requirements for the valid transfer of each MI Policy, including any
assignments or notices required in each MI Policy, have been satisfied;

(xcii) As of the Closing Date with respect to each Initial Mortgage Loan that is
subject to a MI Policy and as of each Subsequent Transfer Date with respect to
each Subsequent Mortgage Loan that is subject to a MI Policy, the Sponsor is
unaware of any existing circumstances which would cause the MI Insurer to deny a
claim with respect to such Mortgage Loan;

(xciii) All appraisals of the Mortgage Loans by the Sponsor are full URAR/1004
appraisals;

(xciv) All Prepayment Charges are enforceable and were originated in compliance
with all applicable federal, state, and local laws;

 

25



--------------------------------------------------------------------------------

(xcv) [Reserved.]

(xcvi) With respect to mortgage loans that are more than 59 days delinquent as
of the Cut-off Date, the Sponsor has made a specific review of the Servicer’s
data and records that reflect mortgagor communications and payment history, and
has no actual knowledge of an event, condition or mortgagor communication which
would cause the Sponsor to institute foreclosure proceedings;

(xcvii) The servicer for each Group I Mortgage Loan has fully furnished (and
will fully furnish), in accordance with the Fair Credit Reporting Act and its
implementing regulations, accurate and complete information (i.e., favorable and
unfavorable) on its borrower credit files to Equifax, Experian, and Trans Union
Credit Information Company (three of the credit repositories), on a monthly
basis;

(xcviii) None of the Group I Mortgage Loans are classified as (a) “high cost”
loans under the Home Ownership and Equity Protection Act of 1994 or (b) “high
cost,” “threshold,” “covered”, “predatory” or “abusive” loans under any other
applicable state, federal or local law (including without limitation any
regulation or ordinance) (or a similarly classified loan using different
terminology under a law imposing heightened regulatory scrutiny or additional
legal liability for residential mortgage loans having high interest rates,
points and/or fees);

(xcix) With respect to any Group I Mortgage Loan originated on or after
August 1, 2004, neither the related mortgage nor the related mortgage note
requires the borrower to submit to arbitration to resolve any dispute arising
out of or relating in any way to the mortgage loan transaction;

(c) With respect to any Group I Mortgage Loan, the borrower was not encouraged
or required to select a mortgage loan product offered by the mortgage loan’s
originator which is a higher cost product designed for less creditworthy
borrowers, taking into account such facts as, without limitation, the mortgage
loan’s requirements and the borrower’s credit history, income, assets and
liabilities. For each Group I Mortgage Loan, with respect to a borrowers seeking
financing through a mortgage loan originator’s higher-priced subprime lending
channel, such borrower was directed towards or offered the mortgage loan
originator’s standard mortgage line if the borrower was able to qualify for one
of the standard products;

(ci) With respect to any Group I Mortgage Loan, the methodology used in
underwriting the extension of credit for each Group I Mortgage Loan did not rely
solely on the extent of the borrower’s equity in the collateral as the principal
determining factor in approving such extension of credit. The methodology
employed objective criteria such as the borrower’s income, assets and
liabilities, to the proposed mortgage payment and, based on such methodology,
the mortgage loan’s originator made a reasonable determination that at the time
of origination the borrower had the ability to make timely payments on the
mortgage loan;

 

26



--------------------------------------------------------------------------------

(cii) With respect to any Group I Mortgage Loan, no borrower was charged “points
and fees” in an amount greater than (a) $1,000 or (b) 5% of the principal amount
of such Mortgage Loan, whichever is greater. For purposes of this
representation, “points and fees” (x) include origination, underwriting, broker
and finder’s fees and charges that the lender imposed as a condition of making
the mortgage loan, whether they are paid to the lender or a third party; and
(y) exclude bona fide discount points, fees paid for actual services rendered in
connection with the origination of the mortgage (such as attorneys’ fees,
notaries fees and fees paid for property appraisals, credit reports, surveys,
title examinations and extracts, flood and tax certifications, and home
inspections); the cost of mortgage insurance or credit-risk price adjustments;
the costs of title, hazard, and flood insurance policies; state and local
transfer taxes or fees; escrow deposits for the future payment of taxes and
insurance premiums; and other miscellaneous fees and charges, which
miscellaneous fees and charges, in total, do not exceed 0.25% of the loan
amount;

(ciii) For each Group I Mortgage Loan, with respect to any subordinate lien
Mortgage Loan, such lien is on a one- to four-family residence that is the
principal residence of the borrower;

(civ) For each Group I Mortgage Loan, no subordinate lien Mortgage Loan has an
original principal balance that exceeds one-half of the one-unit limitation for
first lien mortgage loans, i.e., $208,500 (in Alaska, Guam, Hawaii or Virgin
Islands: $312,750), without regard to the number of units;

(cv) For each Group I Mortgage Loan, the original principal balance of the first
lien mortgage loan plus the original principal balance of any subordinate lien
mortgage loans relating to the same mortgaged property does not exceed the
applicable loan limit for first lien mortgage loans for that property type (as
set out in clause (lxxix) above);

(cvi) There is no Group I Mortgage Loan that is “seasoned”, where the date of
the mortgage note is more than 1 year before the date of issuance of the related
Certificates.

Upon discovery by the Sponsor or upon notice from the Depositor, the Trustee, or
the Custodian, as applicable, of a breach of any representation or warranty in
subsection (a) of this Section which materially and adversely affects the
interests of the Certificateholders the Sponsor shall, within 45 days of its
discovery or its receipt of notice of such breach, either (i) cure such breach
in all material respects or (ii) to the extent that such breach is with respect
to a Mortgage Loan or a Related Document, either (A) repurchase such Mortgage
Loan from the Trustee at the Repurchase Price, or (B) substitute one or more
Eligible Substitute Mortgage Loans for such Mortgage Loan, in each case in the
manner and subject to the conditions and limitations set forth below.

Upon discovery by the Sponsor or upon notice from the Depositor, the Trustee, or
the Custodian, as applicable, of a breach of any representation or warranty in
this subsection (b) with respect to any Mortgage Loan or upon the occurrence of
a Repurchase Event, which

 

27



--------------------------------------------------------------------------------

materially and adversely affects the value of the related Mortgage Loan or the
interests of any Certificateholders or of the Depositor or the Trustee in such
Mortgage Loan (notice of which shall be given to the Depositor and the Trustee
by the Sponsor, if it discovers the same) the Sponsor shall, within 90 days
after the earlier of its discovery or receipt of notice thereof, either cure
such breach or Repurchase Event in all material respects or either
(i) repurchase such Mortgage Loan from the Trustee at the Repurchase Price, or
(ii) substitute one or more Eligible Substitute Mortgage Loans for such Mortgage
Loan, in each case in the manner and subject to the conditions set forth below;
provided, however, that a breach of any of the representations and warranties
found in subsections b(xx), (b)(lii), (b)(lxii), (b)(lxvii), (b)(lxxiv),
(b)(lxxv), (b)(lxxix), (b)(xcvii), (b)(xcviii) and (b)(xcix) shall be deemed to
materially and adversely affect the interest of the Certificateholders. The
Repurchase Price for any such Mortgage Loan repurchased by the Sponsor shall be
deposited or caused to be deposited by the Servicer in the Collection Account
maintained by it pursuant to Section 3.06 of the Pooling and Servicing
Agreement.

In the event that the Sponsor elects to substitute an Eligible Substitute
Mortgage Loan or Loans for a Deleted Mortgage Loan pursuant to this
Section 3.01, the Sponsor shall deliver to the Custodian on behalf of the
Trustee, with respect to such Eligible Substitute Mortgage Loan or Loans, the
original Mortgage Note and all other documents and agreements as are required by
Section 2.01 hereof, with the Mortgage Note endorsed as required by such
Section 2.01 hereof. No substitution will be made in any calendar month after
the Determination Date for such month. Monthly Payments due with respect to
Eligible Substitute Mortgage Loans in the month of substitution shall not be
part of the Trust Fund and will be retained by the Servicer and remitted by the
Servicer to the Sponsor on the next succeeding Payment Date. For the month of
substitution, distributions to the Collection Account pursuant to the Pooling
and Servicing Agreement will include the Monthly Payment due on a Deleted
Mortgage Loan for such month and thereafter the Sponsor shall be entitled to
retain all amounts received in respect of such Deleted Mortgage Loan. The
Servicer shall amend or cause to be amended the Mortgage Loan Schedule to
reflect the removal of such Deleted Mortgage Loan and the substitution of the
Eligible Substitute Mortgage Loan or Loans and the Servicer shall deliver the
amended Mortgage Loan Schedule to the Custodian and the Trustee. Upon such
substitution, the Eligible Substitute Mortgage Loan or Loans shall be subject to
the terms of this Purchase Agreement and the Pooling and Servicing Agreement in
all respects, the Sponsor shall be deemed to have made the representations and
warranties with respect to the Eligible Substitute Mortgage Loan contained
herein set forth in this Section 3.01(b), to the extent set forth in the
definition of “Eligible Substitute Mortgage Loan”, as of the date of
substitution, and the Sponsor shall be obligated to repurchase or substitute for
any Eligible Substitute Mortgage Loan as to which a Repurchase Event has
occurred as provided herein. In connection with the substitution of one or more
Eligible Substitute Mortgage Loans for one or more Deleted Mortgage Loans, the
Servicer will determine the amount (such amount, a “Substitution Adjustment
Amount”), if any, by which (i) the Repurchase Price that would otherwise apply
to such Deleted Mortgage Loan, exceeds (ii) the principal balance of the related
Eligible Substitute Mortgage Loan (after application of the principal portion of
the Monthly Payments due in the month of substitution that are to be distributed
to the Collection Account in the month of substitution). The Sponsor shall pay
the amount of such shortfall to the Servicer for deposit into the Collection
Account on the day of substitution, without any reimbursement therefor.

 

28



--------------------------------------------------------------------------------

Upon receipt by the Trustee of written notification, signed by a Servicing
Officer, of the deposit of such Repurchase Price or of such substitution of an
Eligible Substitute Mortgage Loan and deposit of any applicable Substitution
Adjustment Amount as provided above, the Custodian shall, on behalf of the
Trustee, cause to be released to the Sponsor the related Mortgage File for the
Mortgage Loan being repurchased or substituted for and the Trustee shall execute
and deliver such instruments of transfer or assignment prepared by the Servicer,
in each case without recourse, as shall be necessary to vest in the Sponsor or
its designee such Mortgage Loan released pursuant hereto and thereafter such
Mortgage Loan shall not be an asset of the Trustee.

It is understood and agreed that the obligation of the Sponsor to cure any
breach with respect to or to repurchase or substitute for, any Mortgage Loan as
to which such a breach has occurred and is continuing shall, except to the
extent provided in Section 6.01 of this Purchase Agreement, constitute the sole
remedy respecting such breach available to the Depositor, the Trustee, the
Certificateholders or the Custodian against the Sponsor.

It is understood and agreed that the representations and warranties set forth in
this Section 3.01 shall survive delivery of the respective Mortgage Files to the
Custodian on behalf of the Trustee.

Section 3.02 Depositor Representations and Warranties.

The Depositor hereby represents and warrants to the Sponsor and the Trustee as
of the date hereof and as of the Closing Date that:

(a) The Depositor is duly organized and validly existing as a corporation in
good standing under the laws of the State of Delaware, with power and authority
to own its properties and to conduct its business as such properties are
currently owned and such business is presently conducted.

(b) The Depositor is duly qualified to do business as a foreign corporation in
good standing and has obtained all necessary licenses and approvals in all
jurisdictions in which the ownership or lease of its property or the conduct of
its business shall require such qualifications and in which the failure to so
qualify would have a material adverse effect on the business, properties, assets
or condition (financial or other) of the Depositor and the ability of the
Depositor to perform under this Purchase Agreement.

(c) The Depositor has the power and authority to execute and deliver this
Purchase Agreement and to carry out its terms; the Depositor has full power and
authority to purchase the property to be purchased from the Sponsor and the
Depositor has duly authorized such purchase by all necessary corporate action;
and the execution, delivery and performance of this Purchase Agreement have been
duly authorized by the Depositor by all necessary corporate action.

(d) The consummation of the transactions contemplated by this Purchase Agreement
and the fulfillment of the terms hereof do not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time) a default under, the articles of incorporation or
bylaws of the Depositor, or any indenture,

 

29



--------------------------------------------------------------------------------

agreement or other instrument to which the Depositor is a party or by which it
is bound; nor result in the creation or imposition of any Lien upon any of its
properties pursuant to the terms of any such indenture, agreement or other
instrument (other than pursuant to the Basic Documents); nor violate any law or,
to the best of the Depositor’s knowledge, any order, rule or regulation
applicable to the Depositor of any court or of any federal or state regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the Depositor or its properties.

(e) The Depositor (A) is a solvent entity and is paying its debts as they become
due and (B) after giving effect to the transfer of the Mortgage Loans, will be a
solvent entity and will have sufficient resources to pay its debts as they
become due.

ARTICLE IV

SPONSOR’S COVENANTS

Section 4.01 Covenants of the Sponsor.

The Sponsor hereby covenants as of the date hereof and as of the Closing Date
that, except for the transfer hereunder, on and after the Closing Date, the
Sponsor will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur or assume any Lien on, any Mortgage Loan, whether now existing or
hereafter created, or any interest therein; the Sponsor will notify the
Custodian and the Trustee of the existence of any such Lien on any Mortgage Loan
immediately upon discovery thereof; the Sponsor will defend the right, title and
interest of the Trustee, on its own behalf and as assignee of the Depositor, in,
to and under the Mortgage Loans, whether now existing or hereafter created,
against all claims of third parties claiming through or under the Sponsor and
the Sponsor will sell sufficient Subsequent Mortgage Loans to the Depositor so
as to use substantially all of the amounts on deposit in the Pre-Funding Account
pursuant to this Purchase Agreement no later than October 31, 2006.

In the event that the Custodian or the Trustee receives actual notice of any
Transfer Taxes arising out of the transfer, assignment and conveyance of the
Mortgage Loans, on written demand by the Custodian, or upon the Sponsor’s
otherwise being given notice thereof by the Custodian, the Sponsor shall pay any
and all such Transfer Taxes (it being understood that the Holders of the
Certificates, the Depositor, the Custodian and the Trustee shall have no
obligation to pay such Transfer Taxes).

Section 4.02 Payment of Expenses.

(a) The Sponsor will pay on the Closing Date all expenses incident to the
performance of its obligations under this Purchase Agreement and the
Underwriting Agreement, including (i) the preparation, printing and any filing
of the preliminary prospectus, Prospectus Supplement and Prospectus (including
any schedules or exhibits and any document incorporated therein by reference)
originally filed and of each amendment or supplement thereto, (ii) the
preparation, printing and delivery to the Underwriters of this Purchase
Agreement and the Underwriting Agreement, the Pooling and Servicing Agreement
and such other documents as may be required in connection with the offering,
purchase, sale and delivery of the Certificates,

 

30



--------------------------------------------------------------------------------

(iii) the preparation, issuance and delivery of the certificates for the Class A
Certificates and Mezzanine Certificates to the Underwriters, including any
charges of DTC, Clearstream Luxembourg and the Euroclear System in connection
therewith; (iv) the qualification of the Class A Certificates and Mezzanine
Certificates under securities laws in accordance with the provisions of
Section 3(f) of the Underwriting Agreement, including filing fees and the
reasonable fees and disbursements of counsel for the Underwriters in connection
therewith and in connection with the preparation of the Blue Sky Survey and any
supplement thereto for delivery to potential investors, (v) in addition to the
initial printing and filing costs under (i) above, the printing and delivery to
the Underwriters of copies of each preliminary prospectus and of the Prospectus
and any amendments or supplements thereto for delivery to potential investors,
(vi) the fees and expenses of the Trustee and the Custodian, including the fees
and disbursements of counsel for the Trustee and the Custodian in connection
with the Pooling and Servicing Agreement, the Purchase Agreement and the
Certificates and (vii) any fees payable in connection with the rating of the
Certificates.

(b) If the Underwriting Agreement is terminated by the Underwriters in
accordance with the provisions of Section 5 or Section 9(a)(i) thereof, the
Sponsor shall reimburse the Underwriters for all of their out-of-pocket
expenses, including the reasonable fees and disbursements of counsel for the
Underwriters.

ARTICLE V

CONDITIONS TO INITIAL MORTGAGE LOAN PURCHASE

Section 5.01 Conditions of Depositor’s Obligations.

The Depositor’s obligations to purchase the Initial Mortgage Loans which each
accepts for purchase hereunder shall be subject to each of the following
conditions:

(i) the Mortgage File for each Initial Mortgage Loan shall have been delivered
in accordance with this Purchase Agreement;

(ii) the representations and warranties set forth in Section 3.01(b) hereof with
respect to each Initial Mortgage Loan shall be true as of the Closing Date;

(iii) the Underwriters or their affiliates shall have had an opportunity to
perform a due diligence review of each Mortgage Loan; and

(iv) the Sponsor shall have provided to the Underwriters or their affiliates
such other documents which are then required to have been delivered under this
Purchase Agreement or which are reasonably requested by the Underwriters or
their affiliates, which other documents may include UCC financing statements, a
favorable opinion or opinions of counsel with respect to matters which are
reasonably requested by the Underwriters, and/or an Officers’ Certificate.

 

31



--------------------------------------------------------------------------------

ARTICLE VI

INDEMNIFICATION BY THE SPONSOR

WITH RESPECT TO THE MORTGAGE LOANS

Section 6.01 Indemnification With Respect to the Mortgage Loans.

The Sponsor shall indemnify and hold harmless the Depositor, Trustee and the
Custodian from and against any loss, liability or expense arising from the
breach by the Sponsor of its representations and warranties in Section 3.01 of
this Purchase Agreement which materially and adversely affects the value of any
Mortgage Loan or the Depositor’s assignees’ interest in any Mortgage Loan or
from the failure by the Sponsor to perform its obligations under this Purchase
Agreement in any material respect.

Section 6.02 Limitation on Liability of the Sponsor.

None of the directors, officers, employees or agents of the Sponsor shall be
under any liability to the Depositor, it being expressly understood that all
such liability is expressly waived and released as a condition of, and as
consideration for, the execution of this Purchase Agreement. Except as and to
the extent expressly provided in the Basic Documents, the Sponsor shall not be
under any liability to the Trustee, the Custodian or the Certificateholders. The
Sponsor and any director, officer, employee or agent of the Sponsor may rely in
good faith on any document of any kind prima facie properly executed and
submitted by any Person respecting any matters arising hereunder.

ARTICLE VII

TERMINATION

Section 7.01 Termination.

(a) Except as provided in Section 7.01(b) hereof, the respective obligations and
responsibilities of the Sponsor, the Depositor, the Trustee and the Custodian
created hereby shall terminate, except for the Sponsor’s indemnity obligations
as provided herein, upon the termination of the Trust Fund pursuant to the terms
of the Pooling and Servicing Agreement.

(b) The Depositor may terminate this Purchase Agreement, by notice to the
Sponsor, at any time at or prior to the Closing Date:

(i) if the Underwriting Agreement is terminated by the Underwriters pursuant to
the terms of the Underwriting Agreement or if there has been, since the time of
execution of this Purchase Agreement or since the respective dates as of which
information is given in the Prospectus, any material adverse change in the
financial condition, earnings, business affairs or business prospects of the
Sponsor, whether or not arising in the ordinary course of business, or

(ii) if there has occurred any material adverse change in the financial markets
in the United States, any outbreak of hostilities or escalation thereof or

 

32



--------------------------------------------------------------------------------

other calamity or crisis or any change or development involving a prospective
change in national or international political, financial or economic conditions,
in each case the effect of which is such as to make it, in the judgment of the
Underwriters, impracticable to market the Offered Certificates or to enforce
contracts for the sale of the Offered Certificates, or

(iii) if trading in any securities of the Sponsor has been suspended or limited
by the Commission or the New York Stock Exchange, or if trading generally on the
American Stock Exchange or the New York Stock Exchange or in the NASDAQ National
Market System has been suspended or limited, or minimum or maximum prices for
trading have been fixed, or maximum ranges for prices have been required, by any
of said exchanges or by such system or by order of the Commission, the National
Association of Securities Dealers, Inc. or any other governmental authority,

(iv) if a banking moratorium has been declared by either federal or New York
authorities,

(v) either (A) a change in control of the Sponsor shall have occurred other than
in connection with and as a result of the issuance and sale by the Sponsor or
registered, publicly offered common stock; or (B) the Underwriters determine in
their sole discretion that any material adverse change has occurred in the
management of the Sponsor,

(vi) there is (A) a material breach by the Sponsor of any representation and
warranty contained in this Purchase Agreement or the Underwriting Agreement
other than a representation or warranty relating to particular Mortgage Loans,
and the Underwriters have reason to believe in good faith either that such
breach is not curable within two (2) days or that such breach may not have been
cured in all material respects at the expiration of two (2) days following
discovery thereof by the Sponsor or (B) a failure by the Sponsor to make any
payment payable by it under this Purchase Agreement or (C) any other failure by
the Sponsor to observe and perform in any material respect its material
covenants, agreements and obligations with the Depositor, including without
limitation those contained in this Purchase Agreement, and the Depositor has
reason to believe in good faith that such failure may not have been cured in all
material respects at the expiration of two (2) days following discovery thereof
by the Sponsor, or

(vii) the Sponsor fails to provide written notification to the Underwriters of
any change in its loan origination, acquisition or appraisal guidelines or
practices, or the Sponsor, without the prior consent of the Underwriters (which
shall not be unreasonably withheld), amends in any material respect its loan
origination, acquisition or appraisal guidelines or practices.

If this Purchase Agreement is terminated pursuant to this Section 7.01(b), such
termination shall be without liability of any party to any other party except as
provided in Section 4.02 hereof.

 

33



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS PROVISIONS

Section 8.01 Amendment.

This Purchase Agreement may be amended from time to time by the Sponsor, the
Depositor, the Trustee and the Custodian by written agreement signed by the
Sponsor, the Depositor, the Trustee and the Custodian.

Section 8.02 Governing Law.

This Purchase Agreement shall be governed by and construed in accordance with
the laws of the State of New York and the obligations, rights and remedies of
the parties hereunder shall be determined in accordance with such laws.

Section 8.03 Notices.

All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, addressed as follows:

 

  (i) if to the Sponsor:

NovaStar Mortgage, Inc.

8140 Ward Parkway

Suite 300

Kansas City, Missouri 64114

Attention: Matt Kaltenrieder

or, such other address as may hereafter be furnished to the Depositor in writing
by the Sponsor.

 

  (ii) if to the Depositor:

NovaStar Mortgage Funding Corporation

8140 Ward Parkway

Suite 300

Kansas City, Missouri 64114

Attention: Matt Kaltenrieder

or such other address as may hereafter be furnished to the Sponsor in writing by
the Depositor.

 

  (iii) if to the Custodian:

U.S. Bank National Association

4527 Metropolitan Court, Suite C

Frederick, Maryland 21704

Attention: Edward Aquino

 

34



--------------------------------------------------------------------------------

or such other address as may hereafter be furnished to the Sponsor in writing by
the Custodian.

 

  (iv) if to the Trustee:

Deutsche Bank National Trust Company

1761 East St. Andrew Place

Santa Ana, CA 92705

Attention: Trust Administration – NS0605

or such other address as may hereafter be furnished to the Sponsor in writing by
the Trustee.

Section 8.04 Severability of Provisions.

If any one or more of the covenants, agreements, provisions or terms of this
Purchase Agreement shall be held invalid for any reason whatsoever, then such
covenants, agreements, provisions or terns shall be deemed severable from the
remaining covenants, agreements, provisions or terms of this Purchase Agreement
and shall in no way affect the validity or enforceability of the other
provisions of this Purchase Agreement.

Section 8.05 Relationship of Parties.

Nothing herein contained shall be deemed or construed to create a partnership or
joint venture between the parties hereto, and the services of the Sponsor shall
be rendered as an independent contractor and not as agent for the Depositor.

Section 8.06 Counterparts.

This Purchase Agreement may be executed in two or more counterparts and by the
different parties hereto on separate counterparts, each of which, when so
executed, shall be deemed to be an original and such counterparts together shall
constitute one and the same agreement.

Section 8.07 Further Agreements.

The Depositor and the Sponsor each agree to execute and deliver to the other
such additional documents, instruments or agreements as may be necessary or
appropriate to effectuate the purposes of this Purchase Agreement. Each of the
Depositor and the Sponsor agrees to use its best reasonable efforts to take all
actions necessary to be taken by it to cause the Class A-1A Certificates to be
rated “Aaa” by Moody’s and “AAA” by S&P, the Class A-2A Certificates to be rated
“Aaa” by Moody’s and “AAA” by S&P, the Class A-2B Certificates to be rated “Aaa”
by Moody’s and “AAA” by S&P, the Class A-2C Certificates to be rated “Aaa” by
Moody’s and “AAA” by S&P, the Class A-2D Certificates to be rated “Aaa” by
Moody’s and “AAA” by S&P, the Class M-1 Certificates to be rated “Aa1” by
Moody’s and “AA+” by S&P, the Class M-2 Certificates to be rated “Aa2” by
Moody’s and “AA” by S&P, the Class M-3 Certificates to be rated “Aa3” by Moody’s
and “AA” by S&P, the Class M-4 Certificates to be rated “A1” by Moody’s and
“AA-” by S&P, the Class M-5 Certificates to be rated “A2” by Moody’s and “A+” by
S&P, the Class M-6 Certificates to be rated “A3” by Moody’s and “A” by S&P, the
Class M-7 Certificates to be rated “Baa1” by Moody’s and “A-” by S&P, the Class
M-8

 

35



--------------------------------------------------------------------------------

Certificates to be rated “Baa2” by Moody’s and “BBB+” by S&P, the Class M-9
Certificates to be rated “Baa3” by Moody’s and “BBB” by S&P, the Class M-10
Certificates to be not rated by Moody’s and “BBB-” by S&P, the Class M-11
Certificates to be not rated by Moody’s and “BB+” by S&P, the Class M-12
Certificates to be not rated by Moody’s and “BB” by S&P, each party will
cooperate with the other in connection therewith.

Section 8.08 Intention of the Parties.

It is the intention of the parties that (i) the Depositor is purchasing on the
Closing Date, and the Sponsor is selling on the Closing Date, the Initial
Mortgage Loans, rather than the Depositor providing to the Sponsor a loan
secured by the Initial Mortgage Loans on the Closing Date, and (ii) the Trustee
is purchasing on the Closing Date, and the Depositor is selling on the Closing
Date, the Initial Mortgage Loans, rather than the Trustee providing to the
Depositor a loan secured by the Initial Mortgage Loans, and (iii) the Depositor
will be purchasing on each Subsequent Transfer Date, and the Sponsor will be
selling on each Subsequent Transfer Date, the related Subsequent Mortgage Loans,
rather than the Depositor providing to the Sponsor a loan secured by the related
Subsequent Mortgage Loans on each Subsequent Transfer Date, and (iv) the Trustee
will be purchasing on each Subsequent Transfer Date, and the Depositor will be
selling on each Subsequent Transfer Date, the related Subsequent Mortgage Loans,
rather than the Trustee providing to the Depositor a loan secured by the related
Subsequent Mortgage Loans on each Subsequent Transfer Date. Accordingly, the
parties hereto each intend to treat these transactions as (i) a sale by the
Sponsor, and a purchase by the Depositor, of the Initial Mortgage Loans on the
Closing Date, and (ii) a sale by the Depositor, and a purchase by the Trustee,
of the Initial Mortgage Loans on the Closing Date, (iii) a sale by the Sponsor,
and a purchase by the Depositor, of the related Subsequent Mortgage Loans on
each Subsequent Transfer Date, and (iv) a sale by the Depositor, and a purchase
by the Trustee, of the related Subsequent Mortgage Loans on each Subsequent
Transfer Date.

Section 8.09 Successors and Assigns; Assignment of Purchase Agreement.

This Purchase Agreement shall bind and inure to the benefit of and be
enforceable by the Sponsor, the Depositor, the Trustee, the Custodian, and their
respective successors and assigns. The obligations of the Sponsor under this
Purchase Agreement cannot be assigned or delegated to a third party without the
consent of the Depositor, which consent shall be at the Depositor’s discretion.
The parties hereto acknowledge that (i) the Depositor is acquiring the Initial
Mortgage Loans for the purpose of selling them to the Trustee, who will hold the
Initial Mortgage Loans in trust for the benefit of the Certificateholders and
(ii) the Depositor is acquiring the Subsequent Mortgage Loans for the purpose of
selling them to the Trustee. who will hold the Subsequent Mortgage Loans for the
benefit of the Certificateholders. As an inducement to the Depositor and the
Trustee to purchase the Mortgage Loans, the Sponsor acknowledges and consents to
(i) the assignment by the Depositor to the Trustee of all of the Depositor’s
rights or remedies against the Sponsor pursuant to this Purchase Agreement and
to (ii) the enforcement or exercise of any rights against the Sponsor pursuant
to this Purchase Agreement by the Depositor and the Trustee. Such enforcement of
a right or remedy by the Trustee, shall have the same force and effect as if the
right or remedy had been enforced or exercised by the Depositor directly.

 

36



--------------------------------------------------------------------------------

Section 8.10 Survival.

The representations and warranties made herein by the Sponsor and the provisions
of Article V hereof shall survive the purchase of the Mortgage Loans hereunder.

Section 8.11 Liability of the Trustee.

The Trustee is entering into the Basic Documents to which it is a party solely
as Trustee, hereunder and thereunder, and not in its individual capacity, and
all persons having any claim against the Trustee by reason of the transactions
contemplated by this Agreement or any other Basic Document shall look only to
the Trust Fund for payment or satisfaction thereof.

[Signature page to follow]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Sponsor, the Depositor, the Custodian and the Trustee
have caused their names to be signed to this Mortgage Loan Purchase Agreement by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

NOVASTAR MORTGAGE, INC.

as Sponsor

By:  

/s/ Matt Kaltenrieder

Name:   Matt Kaltenrieder Title:   Vice President

NOVASTAR MORTGAGE FUNDING CORPORATION

as Depositor

By:  

/s/ Matt Kaltenrieder

Name:   Matt Kaltenrieder Title:   Vice President

U.S. BANK NATIONAL ASSOCIATION,

as Custodian

By:  

/s/ Ronald L. Fisher

Name:   Ronald L. Fisher Title:   Authorized Representative

DEUTSCHE BANK NATIONAL TRUST COMPANY,

not in its individual capacity,

but solely as Trustee

By:  

/s/ Ronaldo Reyes

Name:   Ronaldo Reyes Title:   Vice President By:  

/s/ Melissa Wilman

Name:   Melissa Wilman Title:   Vice President

 

38



--------------------------------------------------------------------------------

NOVASTAR FINANCIAL, INC., solely with respect to

Section 3.01(b)

By:

 

/s/ Matt Kaltenrieder

Name:

  Matt Kaltenrieder

Title:

  Vice President

[Signature Page to Mortgage Loan Purchase Agreement (2 of 2)]

 

39



--------------------------------------------------------------------------------

EXHIBIT 1

INITIAL MORTGAGE LOAN SCHEDULE

[Provided to Depositor and to Trustee at the Closing]



--------------------------------------------------------------------------------

EXHIBIT 2(A)

SPONSOR’S SUBSEQUENT TRANSFER INSTRUMENT

Pursuant to this Sponsor’s Subsequent Transfer Instrument (the “Sponsor’s
Instrument”), dated as of                          , 200    , between NovaStar
Mortgage, Inc. as sponsor (the “Sponsor”), and NovaStar Mortgage Funding
Corporation, as depositor (the “Depositor”), and pursuant to the Mortgage Loan
Purchase Agreement, dated as of September 1, 2006 (the “Purchase Agreement”),
among the Sponsor, the Depositor, U.S. Bank National Association, as Custodian
(the “Custodian”) and Deutsche Bank National Trust Company, as Trustee (the
“Trustee”), the Sponsor and the Depositor agree to the sale by the Sponsor and
the purchase by the Depositor of the subsequent Mortgage Loans listed on the
attached Mortgage Loan Schedule (the “Subsequent Mortgage Loans”) and the
related MI Policies.

Capitalized terms used and not defined herein have their respective meanings as
set forth in the definitions contained in the Pooling and Servicing Agreement,
dated as of September 1, 2006 (the “Pooling and Servicing Agreement”), between
the Trustee, the Custodian, the Depositor and the Sponsor/Servicer which
definitions are incorporated by reference herein. All other capitalized terms
used herein shall have the meanings specified herein.

Section 1. Conveyance of Subsequent Mortgage Loans.

(a) The Sponsor does hereby sell, transfer, assign, set over and convey to the
Depositor, without recourse, all of its right, title and interest in and to the
Subsequent Mortgage Loans and the related MI Policies, all scheduled payments of
principal and interest on the Subsequent Mortgage Loans due after the Subsequent
Cut-off Date, and all other payments of principal and interest on the Subsequent
Mortgage Loans collected after the Subsequent Cut-off Date (minus that portion
of any such payment which is allocable to the period prior to the Subsequent
Cut-off Date); provided, however, that no scheduled payments of principal and
interest due on or before the Subsequent Cut-off Date and collected after the
Subsequent Cut-off Date shall belong to the Depositor pursuant to the terms of
this Sponsor’s Instrument. The Sponsor, contemporaneously with the delivery of
this Sponsor’s Instrument, has delivered or caused to be delivered to the
Custodian, at the direction of the Depositor, each item set forth in
Section 2.02(b) of the Purchase Agreement with respect to such Subsequent
Mortgage Loans and the related MI Policies. The transfer to the Depositor by the
Sponsor of the Subsequent Mortgage Loans identified on the attached Mortgage
Loan Schedule shall be absolute and is intended by the Sponsor, the Depositor,
the Custodian, the Trustee and the Certificateholders to constitute and to be
treated as a sale by the Sponsor.

The parties hereto intend that the transactions set forth herein constitute a
sale by the Sponsor to the Depositor on the Subsequent Transfer Date of all the
Sponsor’s right, title and interest in and to the Subsequent Mortgage Loans and
the related MI Policies, and other property as and to the extent described
above. In the event the transactions set forth herein shall be deemed not to be
a sale, the Sponsor hereby grants to the Depositor as of the Subsequent Transfer
Date a security interest in all of the Sponsor’s right, title and interest in,
to and under the Subsequent Mortgage Loans, and such other property, to secure
all of the Sponsor’s obligations

 

EX 2(A)-1



--------------------------------------------------------------------------------

hereunder, and this Purchase Agreement shall constitute a security agreement
under applicable law, and in such event, the parties hereto acknowledge that the
Custodian, in addition to holding the Subsequent Mortgage Loans and the related
MI Policies on behalf of the Trustee for the benefit of the Certificateholders,
holds the Subsequent Mortgage Loans and the related MI Policies as designee and
agent of the Depositor. The Sponsor agrees to take or cause to be taken such
actions and to execute such documents, including without limitation the filing
of all necessary UCC-1 financing statements filed in the State of Maryland
(which shall be submitted for filing as of the Subsequent Transfer Date), any
continuation statements with respect thereto and any amendments thereto required
to reflect a change in the name or corporate structure of the Sponsor or the
filing of any additional UCC-1 financing statements due to the change in the
state of incorporation of the Sponsor as are necessary to perfect and protect
the interests of the Depositor and its assignees in each Subsequent Mortgage
Loan, the related MI Policies and the proceeds thereof.

(b) The expenses and costs relating to the delivery of the Subsequent Mortgage
Loans, this Sponsor’s Instrument and such other items required under the
Mortgage Loan Purchase Agreement shall be borne by the Sponsor.

(c) Additional terms of the sale are set forth on Attachment A hereto.

Section 2. Representations and Warranties; Conditions Precedent.

(a) The Sponsor hereby affirms the representations and warranties set forth in
Section 3.01 of the Purchase Agreement that relate to the Sponsor and the
Subsequent Mortgage Loans as of the date hereof. The Sponsor hereby confirms
that each of the conditions set forth in Section 2.02(b) of the Purchase
Agreement are satisfied as of the date hereof and further represents and
warrants that each Subsequent Mortgage Loan complies with the requirements of
this Sponsor’s Instrument and Section 2.02(c) of the Purchase Agreement.

(b) The Sponsor is solvent, is able to pay its debts as they become due and has
capital sufficient to carry on its business and its obligations hereunder; it
will not be rendered insolvent by the execution and delivery of this Sponsor’s
Instrument or by the performance of its obligations hereunder nor is it aware of
any pending insolvency; no petition of bankruptcy (or similar insolvency
proceeding) has been filed by or against the Sponsor prior to the date hereof.

(c) All terms and conditions of the Purchase Agreement are hereby ratified and
confirmed; provided, however, that in the event of any conflict the provisions
of this Sponsor’s Instrument shall control over the conflicting provisions of
the Purchase Agreement.

Section 3. Recordation of the Sponsor’s Instrument.

To the extent permitted by applicable law, this Sponsor’s Instrument, or a
memorandum thereof if permitted under applicable law, is subject to recordation
in all appropriate public offices for real property records in all of the
counties or other comparable jurisdictions in which any or all of the properties
subject to the Mortgages are situated, and in any other appropriate public
recording office or elsewhere, such recordation to be effected by the Servicer,
but only when accompanied by an Opinion of Counsel to the effect that such
recordation materially and beneficially affects the interests of the
Certificateholders or is necessary for the administration or servicing of the
Mortgage Loans.

 

EX 2(A)-2



--------------------------------------------------------------------------------

Section 4. Governing Law.

This Sponsor’s Instrument shall be construed in accordance with the laws of the
State of New York and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with such laws, without giving
effect to principles of conflicts of law.

Section 5. Counterparts.

This Sponsor’s Instrument may be executed in one or more counterparts and by the
different parties hereto on separate counterparts, each of which, when so
executed, shall be deemed to be an original; such counterparts, together, shall
constitute one and the same instrument.

Section 6. Successors and Assigns.

This Sponsor’s Instrument shall inure to the benefit of and be binding upon the
Sponsor and the Depositor and their respective successors and assigns. The
Custodian and the Trustee shall be express third party beneficiaries hereto.

 

EX 2(A)-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Sponsor’s Instrument as of the day and year first written above.

 

NOVASTAR MORTGAGE, INC.,

as Sponsor

By:

 

 

Name:

 

Title:

 

NOVASTAR MORTGAGE FUNDING

CORPORATION,

as Depositor

By:

 

 

Name:

 

Title:

 

[Signature page to Sponsor’s Subsequent Transfer Instrument]

 

EX 2(A)-4



--------------------------------------------------------------------------------

NOVASTAR HOME EQUITY LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-5

ATTACHMENT A TO SPONSOR’S SUBSEQUENT TRANSFER INSTRUMENT

                         , 200    

 

A. Profile of Subsequent Mortgage Loans:

1. Subsequent Cut-off Date:                          , 200    

2. Subsequent Transfer Date:                          , 200    

3. Aggregate Principal Balance of the Subsequent Mortgage Loans as of the
Subsequent Cut-off Date: $                    

4. Purchase Price: 100.00%

 

B. As to all the Subsequent Mortgage Loans the subject of this Instrument:

 

I.    Longest stated term to maturity:                 months II.    Minimum
Mortgage Rate:                 % III.    Maximum Mortgage Rate:                %
IV.    WAC of all Mortgage Loans:                % V.    WAM of all Mortgage
Loans:                % VI.    Largest Principal Balance:    $                
VII.    Non-owner occupied Mortgaged Properties:                % VIII.   
California zip code concentration:                % IX.    Condominiums:   
            % X.    Single-family:                % XI.    Weighted average term
since origination:                month XII.    Mortgage Loans Covered by MI
Policies:                %

 

EX 2(A)-5



--------------------------------------------------------------------------------

EXHIBIT 2(B)

DEPOSITOR’S SUBSEQUENT TRANSFER INSTRUMENT

Pursuant to this Depositor’s Subsequent Transfer Instrument (the “Depositor’s
Instrument”), dated as of                          , 200    , between NovaStar
Mortgage Funding Corporation, as depositor (the “Depositor”) and Deutsche Bank
National Trust Company, as trustee (the “Trustee”), and pursuant to the Mortgage
Loan Purchase Agreement, dated as of September 1, 2006 (the “Purchase
Agreement”), among NovaStar Mortgage, Inc., as sponsor (the “Sponsor”), the
Depositor, U.S. Bank National Association, as Custodian (“Custodian”) and the
Trustee, the Depositor and the Trustee agree to the sale by the Depositor and
the purchase by the Trustee of the subsequent Mortgage Loans listed on the
attached Mortgage Loan Schedule (the “Subsequent Mortgage Loans”) and the
related MI Policies, and the pledge of the Subsequent Mortgage Loans by the
Trustee.

Capitalized terms used and not defined herein have their respective meanings as
set forth in the definitions contained in the Pooling and Servicing Agreement,
dated as of September 1, 2006 (the “Pooling and Servicing Agreement”), between
the Custodian, the Trustee, the Depositor and the Servicer which definitions are
incorporated by reference herein. All other capitalized terms used herein shall
have the meanings specified herein.

Section 1. Conveyance of Subsequent Mortgage Loans.

(a) The Depositor does hereby sell, transfer, assign, set over and convey to the
Trustee, without recourse, (i) all of its right, title and interest in and to
the Subsequent Mortgage Loans and the related MI Policies, all scheduled
payments of principal and interest on the Subsequent Mortgage Loans due after
the Subsequent Cut-off Date, and all other payments of principal and interest on
the Subsequent Mortgage Loans collected after the Subsequent Cut-off Date (minus
that portion of any such payment which is allocable to the period prior to the
Subsequent Cut-off Date); provided, however, that no scheduled payments of
principal and interest due on or before the Subsequent Cut-off Date and
collected after the Subsequent Cut-off Date shall belong to the Trustee pursuant
to the terms of this Depositor’s Instrument and (ii) all of its right, title and
interest in and to the Sponsor’s Subsequent Transfer Instrument, dated as of
                         , 200     (the “Sponsor’s Instrument”), between the
Sponsor and the Depositor. The Depositor, contemporaneously with the delivery of
this Depositor’s Instrument, has delivered or caused to be delivered to the
Custodian each item set forth in Section 2.02(b) of the Purchase Agreement with
respect to such Subsequent Mortgage Loans. The transfer to the Trustee by the
Depositor of the Subsequent Mortgage Loans identified on the attached Mortgage
Loan Schedule and the related MI Policies shall be absolute and is intended by
the Depositor, the Trustee, the Custodian and the Certificateholders to
constitute and to be treated as a sale by the Depositor.

The parties hereto intend that the transactions set forth herein constitute a
sale by the Depositor to the Trustee on the Subsequent Transfer Date of all the
Depositor’s right, title and interest in and to the Subsequent Mortgage Loans
and the related MI Policies, and other property as and to the extent described
above. In the event the transactions set forth herein shall be deemed not to be
a sale, the Depositor hereby grants to the Trustee as of the Subsequent Transfer
Date a security interest in all of the Depositor’s right, title and interest in,
to and under



--------------------------------------------------------------------------------

the Subsequent Mortgage Loans, and such other property, to secure all of the
Depositor’s obligations hereunder, and this Depositor’s Instrument shall
constitute a security agreement under applicable law, and in such event, the
parties hereto acknowledge that the Custodian on behalf of the Trustee, in
addition to holding the Subsequent Mortgage Loans and the related MI Policies
for the benefit of the Certificateholders, holds the Subsequent Mortgage Loans
and the related MI Policies as designee and agent of the Trustee. The Depositor
agrees to take or cause to be taken such actions and to execute such documents,
including without limitation the filing of all necessary UCC-1 financing
statements filed in the State of Delaware (which shall be submitted for filing
as of the Subsequent Transfer Date), any continuation statements with respect
thereto and any amendments thereto required to reflect a change in the name or
corporate structure of the Depositor or the filing of any additional UCC-1
financing statements due to the change in the state of incorporation of the
Depositor as are necessary to perfect and protect the interests of the Trustee
and its assignees in each Subsequent Mortgage Loan, the related MI Policies and
the proceeds thereof.

(b) The expenses and costs relating to the delivery of the Subsequent Mortgage
Loans, this Depositor’s Instrument and such other items required under the
Purchase Agreement shall be borne by the Depositor.

Section 2. Representations and Warranties; Conditions Precedent.

(a) The Depositor hereby affirms the representations and warranties set forth in
Section 3.02 of the Purchase Agreement that relate to the Depositor as of the
date hereof. The Depositor hereby confirms that each condition precedent and
Subsequent Mortgage Loan requirement set forth in Section 2.02(b) and 2.02(c) of
the Purchase Agreement and in this Depositor Instrument are satisfied as of the
date hereof.

(b) The Depositor is solvent, is able to pay its debts as they become due and
has capital sufficient to carry on its business and its obligations hereunder;
it will not be rendered insolvent by the execution and delivery of this
Depositor’s Instrument or by the performance of its obligations hereunder nor is
it aware of any pending insolvency; no petition of bankruptcy (or similar
insolvency proceeding) has been filed by or against the Depositor prior to the
date hereof.

(c) All terms and conditions of the Purchase Agreement are hereby ratified and
confirmed by the Depositor; provided, however, that in the event of any conflict
the provisions of this Depositor’s Instrument shall control over the conflicting
provisions of the Mortgage Loan Purchase Agreement.

Section 3. Recordation of Instrument.

To the extent permitted by applicable law, this Depositor’s Instrument, or a
memorandum thereof if permitted under applicable law, is subject to recordation
in all appropriate public offices for real property records in all of the
counties or other comparable jurisdictions in which any or all of the properties
subject to the Mortgages are situated, and in any other appropriate public
recording office or elsewhere, such recordation to be effected by the Servicer,
but only when accompanied by an Opinion of Counsel to the effect that such
recordation materially and beneficially affects the interests of the
Certificateholders or is necessary for the administration or servicing of the
Mortgage Loans.



--------------------------------------------------------------------------------

Section 4. Governing Law.

This Depositor’s Instrument shall be construed in accordance with the laws of
the State of New York and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with such laws, without giving
effect to principles of conflicts of law.

Section 5. Counterparts.

This Depositor’s Instrument may be executed in one or more counterparts and by
the different parties hereto on separate counterparts, each of which, when so
executed, shall be deemed to be an original; such counterparts, together, shall
constitute one and the same instrument.

Section 6. Successors and Assigns.

This Depositor’s instrument shall inure to the benefit of and be binding upon
the Depositor, the Custodian and the Trustee and their respective successors and
assigns.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Depositor’s Instrument as of the day and year first written above.

 

NOVASTAR MORTGAGE FUNDING

CORPORATION,

as Depositor

By:  

 

Name:   Title:  

DEUTSCHE BANK NATIONAL TRUST

COMPANY, not in its individual capacity but

solely as Trustee

By:  

 

Name:   Title:   By:  

 

Name:   Title:  

U.S. BANK NATIONAL ASSOCIATION,

as Custodian

By:  

 

Name:   Title:  

[Signature page to Depositor’s Subsequent Transfer Instrument 1 of 2]



--------------------------------------------------------------------------------

Agreed to and Acknowledged by:

NOVASTAR MORTGAGE, INC.

as Sponsor

By:  

 

Name:   Matt Kaltenrieder Title:   Vice President

[Signature page to Depositor’s Subsequent Transfer Instrument 2 of 2]



--------------------------------------------------------------------------------

NOVASTAR HOME EQUITY LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-3

ATTACHMENT A TO DEPOSITOR’S SUBSEQUENT TRANSFER INSTRUMENT

                         , 200    

 

A. Profile of Subsequent Mortgage Loans:

1. Subsequent Cut-off Date:                          , 200    

2. Subsequent Transfer Date:                          , 200    

3. Aggregate Principal Balance of the Subsequent Mortgage Loans as of the
Subsequent Cut-off Date: $                    

4. Purchase Price: 100.00%

 

B. As to all the Subsequent Mortgage Loans the subject of this Instrument:

 

I.    Longest stated term to maturity:                months II.    Minimum
Mortgage Rate:                % III.    Maximum Mortgage Rate:                %
IV.    WAC of all Mortgage Loans:                % V.    WAM of all Mortgage
Loans:                % VI.    Largest Principal Balance:    $                
VII.    Non-owner occupied Mortgaged Properties:                % VIII.   
California zip code concentration:                % IX.    Condominiums:   
            % X.    Single-family:                % XI.    Weighted average term
since origination:                month XII.    Mortgage Loans Covered by MI
Policies:                %